 

Exhibit 10.14

***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and Rule 24b-2

AMENDED AND RESTATED
Joint venture, research COLLABORATION AND LICENSE AGREEMENT

This Amended and Restated Joint Venture, Research Collaboration And License
Agreement (this “Agreement”) is entered into as of July ___, 2018 (the
“Restatement Date”), by and between Providence Therapeutics Inc., a corporation
incorporated under the laws of Alberta, Canada having a registered address at
MaRS Centre, West Tower, 661 University Ave, Suite 1300, Toronto, Ontario,
Canada (“Providence”), and Arcturus Therapeutics, Inc., a Delaware corporation
with its principal place of business located at 10628 Science Center Drive,
Suite 250, CA 92121, USA (“Arcturus”).  Arcturus and Providence are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

Whereas, Arcturus and Providence entered into that certain Joint Venture,
Research Collaboration and License Agreement dated March 16, 2016, as amended by
that certain First Amendment to Joint Venture, Research Collaboration and
License Agreement dated April 2017 (collectively, the “Original Agreement”); and

Whereas, the Parties wish to amend and restate the Original Agreement in its
entirety, effective as of the Restatement Date, as set forth in this Agreement.

Now Therefore, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

All references to particular Exhibits, Articles or Sections shall mean the
Exhibits to, and Articles and Sections of, this Agreement, unless otherwise
specified.  For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:

1.1“Accounting Standards” means, as applicable, (a) Canadian generally accepted
accounting principles, (b) U.S. Generally Accepted Accounting Principles, or (c)
International Financial Reporting Standards; in each case consistently applied
throughout the organization of a Party.  Unless otherwise defined or stated
herein, financial terms shall be calculated under applicable Accounting
Standards.

 

--------------------------------------------------------------------------------

 

1.2“Affiliate” means, with respect to any Person (other than an individual), any
other Person (excluding an individual) which controls, is controlled by or is
under common control with such Person, for as long as such control exists.  For
purposes of this Section, “control” shall mean the direct or indirect ownership
of more than fifty percent (50%) of the voting or economic interest of a Person,
or the power, whether pursuant to contract, ownership of securities or
otherwise, to direct the management and policies of a Person.

1.3“After-Acquired IP” means any item of Know-How, any Patent Right or any other
intellectual property right of a Third Party with respect to which, in each
case, Arcturus first obtains a right to grant access, or a license or
sublicense, from such Third Party after the Effective Date, under an agreement
or arrangement obligating Arcturus to pay royalties and/or milestone payments to
such Third Party with respect to products covered by or using such Know-How,
Patent Right or other intellectual property right.

1.4“Alliance Manager” shall have the meaning set forth in Section 2.2.2.

1.5“Arcturus FTE” means a full-time employee or consultant, or more than one
employee or consultant working the equivalent of a full-time employee or
consultant, with “full-time” meaning 1,880 hours per calendar year.

1.6“Arcturus FTE Rate” means $[…***…]1  per Arcturus FTE.

1.7Intentionally Omitted.

1.8“Arcturus Invention” means any Invention made solely by one or more
employees, consultants or contractors of Arcturus.

1.9“Arcturus Know-How” means any Know-How that is: (i) Controlled by Arcturus or
any of its Controlled Affiliates as of the Effective Date or during the Research
Period; and (ii) necessary or useful for the Development or Commercialization of
Collaboration Compounds or Products in the Licensed Field; including, without
limitation, Arcturus Inventions, but excluding Arcturus Patents, and Arcturus’
interest in Joint Inventions and Joint Patents.

1.10“Arcturus Patents” means all Patent Rights that are: (i) Controlled by
Arcturus or any of its Controlled Affiliates as of the Effective Date or during
the Term; and (ii) necessary or useful for the Development or Commercialization
of Collaboration Compounds or Products in the Licensed Field but excluding
Arcturus’ interest in Joint Patents.

1.11“Arcturus Platform Improvement” means any Invention, regardless of
inventorship, that is an improvement, enhancement or modification to any
Arcturus Platform Technology.

1.12“Arcturus Platform Technology” means (a) any Arcturus proprietary technology
that Arcturus uses to formulate oligotherapeutics for delivery, or otherwise be
combined with, or applied to, oligotherapeutics to enable or improve delivery or
distribution of

 

1 

Confidential treatment requested

2

--------------------------------------------------------------------------------

 

such oligotherapeutics (including, without limitation, Arcturus’ proprietary
LUNAR™ lipid-enabled delivery system); and (b) any Arcturus proprietary
chemistry that Arcturus uses to modify oligotherapeutics for improved or
enhanced potency, safety, stability or other physicochemical properties
(including, without limitation, Arcturus’ proprietary Unlocked Nucleic Acid
(UNA) chemistry).

1.13“Arcturus Product-Specific Patent” shall have the meaning provided in
Section 10.2.1.

1.14“Arcturus Services” shall have the meaning set forth in Section 5.2.

1.15“Arcturus Technology” means Arcturus Patents and Arcturus Know-How.

1.16“Brain Neoplasm” means a neoplasm that is located in, and the primary origin
of which is, the brain.  For clarity, a neoplasm that is metastatic to the brain
but originated outside the brain does not constitute a Brain Neoplasm for
purposes of this Agreement.

1.17“Breast Neoplasm” means a neoplasm that is located in, and the primary
origin of which is, the breast.  For clarity, a neoplasm that is metastatic to
the breast but originated outside the breast does not constitute a Breast
Neoplasm for purposes of this Agreement.

1.18“C.F.R.” means the United States Code of Federal Regulations.

1.19“Collaboration” shall have the meaning set forth in Section 3.1.

1.20“Collaboration Compound” means, with respect to a particular patient, under
no circumstances will a Collaboration Compound be applicable to multiple
patients:

(a)any mRNA Vaccine expressing such patient’s Individual Epitope(s), which mRNA
Vaccine is identified or optimized (i) by or on behalf of a Party or jointly by
the Parties or (ii) by or on behalf of Providence (including, for purposes of
this Section 1.20(a), any Affiliate or Sublicensee of Providence); or

(b)any chemical modification (e.g., by substituting a non‑natural nucleotide for
a natural nucleotide in such sequence, or chemically modifying a nucleotide in
such sequence) of an mRNA Vaccine described in Section 1.20(a), whether such
chemical modification is made by a Party or jointly by the Parties or by or on
behalf of Providence (including, for purposes of this Section 1.20(b), any
Affiliate or Sublicensee of Providence).

1.21“Collaboration Program” shall have the meaning set forth in Section 14.2.1.

1.22“Collaboration Tumor Type” means […***…] 2.

1.23“Combination Product” means a Product that is sold in a finished dosage form
containing a Collaboration Compound in combination with one or more Other
Actives.

 

2 

Confidential treatment requested

3

--------------------------------------------------------------------------------

 

1.24“Commercialization” or “Commercialize” means the conduct of any and all
activities directed to marketing, advertising, promoting, detailing,
distributing, importing, exporting and selling any Product, including
manufacturing, making, having made, using, offering for sale, selling,
importing, exporting or otherwise exploiting a Product.  Cognates of the word
“Commercialize” shall have correlative meanings.

1.25“Commercialization Expenses” shall have the meaning provided in Exhibit B.

1.26“Commercially Reasonable Efforts” means, with respect to a Party’s efforts
to perform any of its obligations with respect to the discovery, research,
development or commercialization of Collaboration Compounds and Products under
this Agreement, those diligent and sustained efforts and reasonable resources
commensurate with the efforts and resources that a similarly-situated
pharmaceutical or biotechnology company in the exercise of its reasonable
business judgment would commonly devote to a compound or product of similar
market potential or profit potential at a similar stage in development or
product life resulting from its own research efforts, taking into account issues
of safety and efficacy, the proprietary position of the product, the regulatory
status and approval process, Regulatory Authority-approved labeling, product
profile, the competitiveness of alternative products in the marketplace, and
other relevant technical, legal, scientific or medical factors.

1.27“Confidential Information” shall have the meaning provided in Section
13.1.1.

1.28“Confidentiality Agreement” means that certain Confidential Disclosure
Agreement between the Parties dated June 26, 2015.

1.29“Control” or “Controlled” means, with respect to any Know-How, Patent Right
or other intellectual property right, the possession by a Party of the ability
(whether by ownership, license or other right, other than pursuant to a license
or right granted to such Party by the other Party under this Agreement) to grant
access to, or a license or sublicense of, such Know-How, Patent Right or other
intellectual property right without violating the terms of any agreement or
other arrangement with any Third Party, and without becoming obligated to pay
any royalties or milestone payments to such Third Party with respect to
compounds or products that use or are covered by such Know-How, Patent Right or
other intellectual property right.  Notwithstanding the foregoing, if Arcturus
determines in good faith that a particular item of After-Acquired IP may be
necessary or useful for the Development or Commercialization of Collaboration
Compounds or Products in the Licensed Field, Arcturus shall promptly provide to
Providence a reasonable description of such item of After-Acquired IP (provided
that Arcturus need not disclose any information that would enable Providence to
practice such item of After-Acquired IP) and shall disclose to Providence in
writing Arcturus’ royalty and/or milestone payment obligations to the applicable
Third Party with respect to such item of After-Acquired IP.  At Providence’s
written request made within thirty (30) days of Arcturus’ provision of such
description and disclosure of payment obligations to Providence, the Parties
shall discuss the possibility of including such item of After-Acquired IP in the
Arcturus Technology licensed to Providence hereunder; provided, however, that
such item of After-Acquired IP shall not be deemed to be within the “Control” of
Arcturus for purposes of this Agreement except upon the mutual written agreement
of the Parties on a case-by-case basis (it being understood that neither Party
shall have any obligation to give such written agreement).

4

--------------------------------------------------------------------------------

 

1.30“Controlled Affiliate” means, with respect to a Party, any corporation or
other business entity that is controlled by such Party.  For the purposes of
this definition, the term “controlled by” has the meaning provided in Section
1.2.

1.31“Designated Executive Officers” means the Chief Executive Officer of
Arcturus and the Chief Executive Officer of Providence, or their duly authorized
respective designees with decision-making authority within the applicable Party
with respect to the relevant matters.

1.32“Development” and “Develop” means the conduct of all non-clinical (such as,
but not limited to, IND-enabling toxicology and production of GMP quality
Collaboration Compound or Product) and clinical development activities with
respect to a Collaboration Compound or Product necessary or useful to obtain and
maintain Regulatory Approvals of a Product, including, without limitation,
chemical synthesis, process development, manufacturing scale up, test method
development and stability testing, toxicology and pharmacology studies, clinical
trials (including post-Regulatory Approval clinical trials), formulation
development and statistical analysis.  Cognates of the word “Develop” shall have
correlative meanings.

1.33“Disclosing Party” shall have the meaning set forth in Section 13.1.1.

1.34“Dollars” means U.S. Dollars, and “$” shall be interpreted accordingly.

1.35“Effective Date” means March 16, 2016.

1.36“EMA” means the European Medicines Agency or any successor entity thereto.

1.37“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.38“Formulation Budget” shall have the meaning set forth in Section 3.5.2.

1.39“Formulation Plan” shall have the meaning set forth in Section 3.3.

1.40“Formulation Program” shall have the meaning set forth in Section 3.3.

1.41“Governmental Authority” means any court, agency, department, authority or
other instrumentality of any national, state, county, city or other political
subdivision.

1.42“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.43“IND” shall mean an Investigational New Drug Application filed with the FDA,
or the equivalent application or filing filed with any equivalent Regulatory
Authority outside the U.S. (including any supra-national agency such as in the
EU) necessary to commence human clinical trials in such jurisdiction.

1.44“Individual Epitopes” means, with respect to a particular patient with an
Individual Neoplasm of a particular Collaboration Tumor Type, patient-specific
Epitopes identified through genetic analysis of a biopsy of such patient’s
Individual Neoplasm. These may

5

--------------------------------------------------------------------------------

 

include, but are not limited to, tumor-specific RNA mutations, common mutations,
or over expressed antigens.

1.45“Individual Neoplasm” means, with respect to a particular patient with a
tumor of a particular Collaboration Tumor Type, such patient’s […***…] 3.

1.46“Infringe” or “Infringement” means any infringement as determined by Law,
including, without limitation, direct infringement, contributory infringement or
any inducement to infringe.

1.47“Initiation” means, with respect to a clinical trial, the first dosing in
the first human subject in such clinical trial.

1.48“Invention” means any invention, whether or not patentable, made in the
course and as a result of Research Plan activities.

1.49“Joint Invention” means any Invention made jointly by one or more employees,
consultants or contractors of Arcturus and one or more employees, consultants or
contractors of Providence; but excluding any Arcturus Platform Improvement.

1.50“Joint Patents” means all Patent Rights that claim any Joint Invention.

1.51“Joint Product-Specific Patent” shall have the meaning provided in Section
10.2.2.

1.52“Joint Steering Committee” or “JSC” shall have the meaning set forth in
Section 2.2.1.

1.53“Joint Technology” means Joint Inventions and Joint Patents.

1.54“Joint Venture” shall have the meaning set forth in Section 2.1.

1.55“Know-How” means techniques, technology, trade secrets, inventions (whether
patentable or not), methods, know-how, ideas, works of authorship, materials
(including biological and chemical materials), data and results (including
pharmacological, toxicological and clinical data and results), analytical and
quality control data and results, regulatory documents, and other information,
including documents and other media (including paper, notebooks, books, files,
ledgers, records, tapes, discs, diskettes, trays and containers and any other
media) containing or storing any of the foregoing, and whether stored or
transmitted in oral, documentary, electronic or other form.

1.56“Law” means, individually and collectively, any and all laws, ordinances,
rules, directives, administrative circulars and regulations of any kind
whatsoever of any Governmental Authority within the applicable jurisdiction.

1.57“License” shall have the meaning set forth in Section 4.1.

 

3 

Confidential treatment requested

6

--------------------------------------------------------------------------------

 

1.58“Licensed Field” means, with respect to a particular Collaboration Tumor
Type, the treatment, prevention and diagnosis of a patient’s Individual Neoplasm
of such Collaboration Tumor Type using an mRNA Vaccine personalized for such
patient’s Individual Neoplasm.

1.59“Licensed LUNAR Formulation” shall have the meaning set forth in Section
3.3.

1.60“LUNAR Formulation” is a proprietary multi-lipid component based delivery
system that can efficiently encapsulate and effectively deliver nucleic acid
medicines including but not limited to messenger RNA, siRNA, miRNA, antisense,
DNA and mixture thereof to clinically important cell types and tissues including
hepatocytes, stellate cells, myocytes, lung cells, cells of the eye via various
routes of administration.

1.61 “Manufacture” means all activities associated with the production,
manufacture, processing, filling, finishing and packaging, as applicable, of a
Product as part of its Development or Commercialization, as the case may be,
including process development, manufacturing scale-up, quality stability
testing, impurity characterization, assurance and quality control.  Cognates of
the word “Manufacture” shall have correlative meanings.

1.62“Manufacturing Plan” shall have the meaning set forth in Section 6.2.2.

1.63“mRNA” means […***…] 4.

1.64“mRNA Vaccine” shall mean a personalized (i.e., patient-specific) mRNA-based
cancer vaccine coding for […***…] 5  from an individual patient’s […***…] 6.

1.65 “NDA” means: (a) a New Drug Application, as more fully defined in 21 C.F.R.
314.5 et seq. (or any successor regulation thereto); or (b) the equivalent
application filed with any equivalent Regulatory Authority outside the U.S.;
including, in each case, all amendments and supplements thereto.

1.66“Net Sales” shall have the meaning set forth in Exhibit B.

1.67“Other Active” means any active pharmaceutical ingredient that is not a
Collaboration Compound.

1.68“Other Approved Operating Expenses” shall have the meaning set forth in
Section 9.6.1.

1.69“Other Product Revenue” shall have the meaning set forth in Exhibit B.

1.70“Ovarian Neoplasm” means a neoplasm that is located in, and the primary
origin of which is, the ovary(ies) or fallopian tubes.  For clarity, a neoplasm
that is metastatic to the

 

4 

Confidential treatment requested

5 

Confidential treatment requested

6 

Confidential treatment requested

7

--------------------------------------------------------------------------------

 

ovary(ies) or fallopian tubes but originated outside the ovary(ies) or fallopian
tubes does not constitute an Ovarian Neoplasm for purposes of this Agreement.

1.71“Patent Rights” means any provisional and non-provisional patents and patent
applications, together with all additions, divisions, continuations,
continuations-in-part, substitutions, and reissues claiming priority thereto, as
well as any re-examinations, extensions, registrations, patent term extensions,
supplemental protection certificates, renewals and the like with respect to any
of the foregoing and all foreign counterparts thereof.

1.72“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
Governmental Authority, any other entity or body, or an individual.

1.73“Phase 1 Clinical Trial” means any human clinical trial that would satisfy
the requirements for a Phase 1 study as defined in 21 C.F.R. § 312.21(a) or a
Phase I study as defined in the ICH E8 Guideline (or, in either case, any
amended or successor regulation or guideline), or, except for purposes of
Section 8.3.2, a similar clinical study prescribed by the Regulatory Authorities
in any other country or regulatory jurisdiction.

1.74“Phase 2 Clinical Trial” means any human clinical trial that would satisfy
the requirements for a Phase 2 study as defined in 21 C.F.R. § 312.21(b) or a
Phase II study as defined in the ICH E8 Guideline (or, in either case, any
amended or successor regulation or guideline), or a similar clinical study
prescribed by the Regulatory Authorities in any other country or regulatory
jurisdiction.

1.75“Phase 3 Clinical Trial” means any human clinical trial that would satisfy
the requirements for a Phase 3 study as defined in 21 C.F.R. § 312.21(c) or a
Phase III study as defined in the ICH E8 Guideline (or, in either case, any
amended or successor regulation or guideline), or a similar clinical study
prescribed by the Regulatory Authorities in any other country or regulatory
jurisdiction.

1.76“Pivotal Study” shall have the meaning provided in Section 9.4.

1.77“Post-Phase 2 Development Activities” means, with respect to any
Collaboration Program, all Phase 3 Clinical Trials of Products from such
Collaboration Program and all stages and activities of the Development of
Collaboration Compounds and Products from such Collaboration Program in the
Licensed Field that would normally be undertaken in connection with Phase 3
Clinical Trials and/or after initiation of the first Phase 3 Clinical Trial, in
each case as set forth in the applicable Product Plan approved by the JSC; but
excluding, in any event, any and all Phase 2 Clinical Trials (except to the
extent specified in Section 9.4 with respect to any Phase 2 Clinical Trial that
is or becomes a Pivotal Study).

1.78“Post-Phase 2 Development Expenses” means, with respect to any Collaboration
Program, the documented direct costs and expenses incurred by Providence or its
Affiliate in conducting or having a Third Party subcontractor conduct on its
behalf, Post-Phase 2 Development Activities in accordance with this Agreement
and the applicable Product Plan, to the extent consistent with the applicable
Product Budget.  Post-Phase 2 Development Expenses shall in any event exclude
all direct and indirect overhead costs of Providence and its Affiliates,

8

--------------------------------------------------------------------------------

 

except to the extent that certain direct overhead costs are (i) included in the
applicable Providence FTE Rate; or (ii) Other Approved Operating Expenses.

1.79“Product” means a personalized mRNA Vaccine for an individual patient with a
Collaboration Neoplasm, which mRNA Vaccine (a) contains or comprises a
Collaboration Compound derived from such patient’s Collaboration Neoplasm and
(b) is encapsulated in the Licensed LUNAR Formulation (alone or with Other
Active(s), provided that the Licensed LUNAR Formulation is not used to
encapsulate or deliver any Other Active), in all dosage strengths.

1.80“Product Budget” shall have the meaning set forth in Section 9.6.1.

1.81“Product Plan” shall have the meaning set forth in Section 9.6.1.

1.82“Product Revenue” shall have the meaning set forth in Exhibit B.

1.83“Product-Specific Patent” means any Arcturus Patent or Joint Patent that
claims: (i) the composition or formulation of a Collaboration Compound; or (ii)
any method of using or making a Collaboration Compound.  Notwithstanding the
foregoing, Product-Specific Patents shall exclude any Arcturus Patent or Joint
Patent that claims:

(a)any RNA oligotherapeutic (including, without limitation, any mRNA
oligotherapeutic) that is not a Collaboration Compound;

(b)subject matter broadly applicable to RNA oligotherapeutics (including,
without limitation, mRNA oligotherapeutics) beyond compositions, formulations or
method of using or making a Collaboration Compound;

(c)any mRNA oligotherapeutic that is not a Collaboration Compound; or

(d)Arcturus Platform Technology.

1.84“Providence FTE Rate” shall have the meaning specified in Section 9.6.1.

1.85“Providence Invention” means any Invention made solely by one or more
employees, consultants or contractors of Providence, but excluding any Arcturus
Platform Improvement.

1.86“Receiving Party” shall have the meaning set forth in Section 13.1.1.

1.87“Regulatory Approval” means any and all approvals, licenses, registrations
or authorizations of any Regulatory Authority in a country or other regulatory
jurisdiction necessary for the development, manufacturing, use, storage, import,
marketing and full commercial sale of a product in such country or other
regulatory jurisdiction, including any necessary pricing and reimbursement
approval.

9

--------------------------------------------------------------------------------

 

1.88“Regulatory Authority” means any national, supranational or other regulatory
agency, department, bureau or other governmental or regulatory authority having
the administrative authority to regulate the development or marketing of
pharmaceutical products in any country or other jurisdiction, including the FDA
and EMA.

1.89“Regulatory Filing” means any IND, NDA, drug dossier or master file filed,
or Regulatory Approval obtained, with respect to a Collaboration Compound or
Product, including all amendments, supplements, annual reports and the like
filed or otherwise provided to the applicable Regulatory Authority.

1.90“Representatives” of a Party shall mean such Party’s officers, directors,
employees, consultants, contractors, or agents.

1.91“Research Budget” shall have the meaning set forth in Section 3.5.2.

1.92“Research Plan” shall have the meaning set forth in Section 3.2.

1.93“Research Program” shall have the meaning set forth in Section 3.2.

1.94“Shared D&C Costs” shall have the meaning set forth in Section 9.6.1.

1.95“Statement of Work” shall have the meaning set forth in Section 5.2.

1.96“Sublicensee” shall mean any Third Party that is granted a sublicense under
this Agreement, whether such sublicense is granted to such Third Party directly
by Providence or its Affiliate or indirectly through multiple tiers of
sublicense.

1.97“Term” shall have the meaning set forth in Section 14.1.

1.98“Territory” means the entire world.

1.99“Third Party” means a Person other than (a) Providence or any of its
Affiliates and (b) Arcturus or any of its Affiliates.

1.100“Third Party Challenge” shall have the meaning set forth in Section 10.5.2.

ARTICLE 2

JOINT VENTURE AND GOVERNANCE

2.1Scope of Joint Venture.  The Parties have entered into this joint venture
(such enterprise, the “Joint Venture”) to identify and optimize Collaboration
Compounds and the Licensed LUNAR Formulation, and for Arcturus to grant
Providence the exclusive rights to Develop and Commercialize Collaboration
Compounds and Products in the Licensed Field throughout the Territory as set
forth in, and pursuant to the terms of, this Agreement.

10

--------------------------------------------------------------------------------

 

2.2Management.

2.2.1Overview.  The Parties  have established a joint steering committee (the
“Joint Steering Committee” or the “JSC”) which shall oversee the Joint Venture
between the Parties.

2.2.2Alliance Managers.  Each of Providence and Arcturus shall appoint one
representative who possesses a general understanding of development, regulatory,
manufacturing and commercialization matters to act as its respective manager(s)
for this relationship (an “Alliance Manager”).  As of the Restatement Date, the
Alliance Manager appointed by Providence is […***…] 7 and the Alliance Manager
appointed by Arcturus is […***…]8.  Each Party may replace its respective
Alliance Manager at any time upon written notice to the other in accordance with
this Agreement.  Each Alliance Manager will be responsible for:

(a)providing a primary single point of communication responsible for the flow of
communication and for seeking consensus both within the respective Party’s
organization on matters requiring the Parties’ agreement or coordination under
this Agreement;

(b)ensuring awareness of the governance procedures and rules set forth herein
and monitoring compliance therewith;

(c)identifying and raising disputes to the JSC for discussion in a timely
manner; and

(d)planning and coordinating internal and external communications in accordance
with the terms of this Agreement.

The Alliance Managers shall have the right to attend all subcommittee meetings
in a non‑voting capacity.  Consistent with Section 2.2.3(c), each Alliance
Manager may bring any matter to the attention of the JSC where such Alliance
Manager reasonably believes that such matter requires attention of the JSC.

2.2.3Joint Steering Committee.

(a)Composition.  The Joint Steering Committee shall be comprised of two (2)
named representatives of each Party (or such other number as the Parties may
agree) in addition to each Party’s Alliance Manager who are members
ex-officio.  The JSC will be led by two (2) co-chairs, one (1) appointed by each
of the Parties.  Each Party may replace one or more of its representatives, in
its sole discretion, effective upon written notice to the other Party of such
change.

(b)Function and Powers of the JSC.  The JSC shall, in accordance with the terms
and conditions set forth in the Agreement:

 

7 

Confidential treatment requested

8 

Confidential treatment requested

11

--------------------------------------------------------------------------------

 

(i)Review, approve, and approve changes to, the Research Plan, Research Budget,
Formulation Plan, Formulation Budget, Statement of Work, Manufacturing Plan,
Product Plan and Product Budget;

(ii)review progress of the Joint Venture against its goals;

(iii)establish, direct and oversee any subcommittees, as appropriate;

(iv)discuss and attempt to address scientific or technical issues arising in the
course of Research Program and Formulation Program activities; and

(v)perform any and all tasks and responsibilities that are expressly delegated
to the JSC under the Agreement.

Each Party shall be responsible for ensuring that, at all times, its JSC
representatives act reasonably and in good faith in carrying out their
respective responsibilities hereunder.

(c)Frequency of Meetings.  The Joint Steering Committee shall meet at least once
per quarter or more or less often as otherwise agreed by the Parties, and such
meetings may be conducted by telephone, videoconference or in person as
determined by the co-chairs.  Each Party may also call for special meetings of
the Joint Steering Committee with reasonable prior written notice (it being
agreed that at least five (5) business days shall constitute reasonable notice)
to resolve particular matters requested by such Party and within the
decision-making responsibility of the Joint Steering Committee.  Each co-chair
shall ensure that its Joint Steering Committee members receive adequate notice
of such meetings.  Each Party shall be responsible for all of its own expenses
incurred in connection with participating in all such meetings.

(d)Minutes.  Responsibility for preparing definitive minutes of each JSC meeting
shall alternate between the Parties.  The responsible Party shall circulate a
draft of the minutes of each meeting to all JSC members for comments within ten
(10) days after such meeting.  Such minutes shall provide a description, in
reasonable detail, of the discussions at the meeting and shall document all
actions and determinations approved by the JSC at such meeting.  The Parties
shall promptly discuss any comments on such minutes and finalize the minutes no
later than the date of the next JSC meeting.

(e)Subcommittees.  The JSC may establish and disband subcommittees as deemed
necessary by the JSC.  Each subcommittee shall report to the JSC and may make
recommendations to the JSC, but no subcommittee shall have any decision-making
authority.  Each Party shall be responsible for all of its own expenses incurred
in connection with participating in all such meetings.

2.2.4Cooperation.  Each Party shall provide the JSC such information as
reasonably requested by the other Party and reasonably available, relating to
the progress of the goals or performance of activities under the Joint Venture.

12

--------------------------------------------------------------------------------

 

2.2.5Decisions.  Decisions of the JSC shall be made by unanimous vote, with each
Party’s representatives on the JSC collectively having one vote.  No vote of the
JSC may be taken unless at least one of each Party’s representatives is present
for the vote.

(a)Dispute Resolution If the JSC cannot reach consensus with regard to any
matter within its authority within fifteen (15) days after such matter has been
brought to the JSC’s attention, the co-chair of either Party may cause such
dispute to be referred to the Designated Executive Officers, who shall promptly
meet and attempt in good faith to resolve such issue within thirty (30) days
from the date upon which such matter is referred to them.  In the event that the
Designated Executive Officers are unable to resolve such issue within thirty
(30) days of the issue being referred to them, then Providence shall have the
tie-breaking vote; provided, however, that, in each case, Providence shall give
good faith consideration to Arcturus’ position and make reasonable efforts to
take Arcturus’ position into account in making its decision; and provided,
further, that the unanimous vote of the JSC (without resort to Providence’s
tie-breaking vote) will be required:

(i)to approve any proposed amendment to the Research Plan that, individually or
in the aggregate with preceding amendments, would alter or increase in a
material manner Arcturus’ Research Program commitment;

(ii)to approve, and to approve changes to, (A) the Manufacturing Plan that,
individually or in the aggregate with preceding amendments, would alter or
increase in a material manner Arcturus’ commitment thereunder, (B) any Statement
of Work, and (C) the applicable Providence FTE Rate under any Product Budget.

2.2.6Authority.  The JSC shall have only such rights, powers and authorities as
are expressly assigned under this Agreement.  Each Party shall retain the
rights, powers and discretion granted to it under this Agreement and no such
rights, powers or discretion shall be delegated or vested in the JSC or
subcommittee.  Notwithstanding any other provision of this Agreement to the
contrary, neither the JSC nor any subcommittee shall have any right, power or
authority:  

(a)to determine any issue in a manner that would conflict with the express terms
and conditions of this Agreement; or

(b)to modify or amend the terms and conditions of this Agreement.

2.2.7Discontinuation of JSC.  The JSC shall continue to exist until the Parties
mutually agree to disband the JSC.

ARTICLE 3

RESEARCH COLLABORATION

3.1Scope of Collaboration.  Subject to the terms and conditions of this
Agreement the Parties agree to conduct a collaborative research project directed
to the discovery and optimization of Collaboration Compounds for each
Collaboration Tumor Type and the design

13

--------------------------------------------------------------------------------

 

and synthesis of a LUNAR Formulation suitable for encapsulation and delivery of
Collaboration Compounds of all Collaboration Tumor Types.

3.2Research Programs.  For each Collaboration Tumor Type, the Parties, via the
JSC, shall: (a) promptly (but no later than sixty (60) days) following the
Restatement Date (if not already approved prior to the Restatement Date),
approve a written plan describing the research activities to be conducted by
Arcturus to identify and optimize Collaboration Compounds for such Collaboration
Tumor Type (each, a “Research Program”); and (b)  consider and approve
appropriate amendments and modifications to each such plan (each such plan, as
so amended, a “Research Plan”).  Prior to the Restatement Date, the Parties have
agreed upon the initial Research Plan for the Research Program directed to Brain
and Ovarian Neoplasms which initial Research Plan is deemed approved by the JSC
hereunder.  Upon JSC approval of the Research Plan for any other Collaboration
Tumor Type, or upon JSC approval of any amendment or modification to any
Research Plan, the JSC will attach such Research Plan, or such amendment or
modification (as applicable), to the minutes of the JSC meeting at which the
same is approved.

3.3Formulation Program.  Promptly (but no later than sixty (60) days) following
the Restatement Date, the Parties, via the JSC, shall approve a written plan
describing the research activities to be conducted by Arcturus to design and
synthesize a LUNAR Formulation (the “Licensed LUNAR Formulation”) suitable for
encapsulation and delivery of Collaboration Compounds of all Collaboration Tumor
Types (the “Formulation Program”).  From time to time, consider and approve
appropriate amendments and modifications to such plan (such plan, as so amended,
the “Formulation Plan”).  Upon JSC approval of the Formulation Plan, or upon JSC
approval of any amendment or modification to the Formulation Plan, the JSC will
attach such Formulation Plan, or such amendment or modification (as applicable),
to the minutes of the JSC meeting at which the same is approved.

3.4Performance Standards.  On a Collaboration Tumor Type-by-Collaboration Tumor
Type basis, Arcturus shall use Commercially Reasonable Efforts to perform the
Research Program for each Collaboration Tumor Type in an expeditious manner. In
addition, Arcturus shall use Commercially Reasonable Efforts to perform the
Formulation Plan in an expeditious manner.  Arcturus shall perform each Research
Program and the Formulation Program in accordance with the applicable Research
Plan and the Formulation Program, respectively, and the terms and conditions of
this Agreement.  In addition, Arcturus shall use Commercially Reasonable Efforts
to perform all Research Plan and Formulation Plan activities in good scientific
manner and in compliance with all applicable Laws.  Arcturus may engage
subcontractors to perform certain of its Research Plan or Formulation Plan
obligations, subject to Section 5.5 (mutatis mutandis).

3.5Costs of Performance of Research Program.

3.5.1Providence Activities.  Providence shall be responsible for bearing all its
costs associated with its performance of its responsibilities under the Research
Program for each Collaboration Tumor Type.  Providence acknowledges and agrees
that it shall not have any right to reimbursement or credit from Arcturus for
the cost and expenses associated with such Research Program activities.

14

--------------------------------------------------------------------------------

 

3.5.2Arcturus Activities.  Promptly (but no later than sixty (60) days)
following the Restatement Date, the Parties shall mutually agree in writing upon
a written budget for Research Program activities to be conducted by or on behalf
of Arcturus under each Research Plan (each, a “Research Budget”) and Formulation
Program activities to be conducted by or on behalf of Arcturus under the
Formulation Plan (the “Formulation Budget”).

3.6Disclosure of Results.  During the Research Period, Arcturus shall keep
Providence regularly informed, primarily via the JSC and the Alliance Managers,
of the progress and results of Research Program activities.  Without limiting
the generality of the foregoing, Arcturus shall provide to Providence written
reports of the Research Program activities performed by or on behalf of
Arcturus, and all data and results generated or achieved in such activities,
reasonably in advance of each regularly-scheduled meeting of the JSC.  Arcturus
will only disclose composition and sequence of the Licensed LUNAR Formulation.

3.7Research Program Records.  Arcturus shall maintain, and use Commercially
Reasonable Efforts to cause its employees, subcontractors and consultants to
maintain, complete and accurate records of all Research Program activities
conducted by or on behalf of Arcturus, and of all results, data, inventions and
developments made in the performance of such activities, in sufficient detail
and in good scientific manner appropriate for regulatory and patent
purposes.  Such records shall fully and properly reflect all work done, data and
developments made, and results achieved.  Upon reasonable prior written notice,
Arcturus shall permit Providence to inspect such records, and shall provide
copies of requested records, for each Research Program, to the extent reasonably
required for Providence’s  commercialization of the applicable Collaboration
Tumor Type; provided, however, that in no event shall Arcturus be obligated to
permit Providence to inspect, or to provide Providence with copies of, any
records or information relating to the Arcturus Platform Technology or the use
thereof; and provided, further, that if it is not feasible to provide Providence
with access to Arcturus’ original records of Research Plan activities without
revealing information relating to the Arcturus Platform Technology or the use
thereof, then Arcturus shall instead make available for Providence’s inspection
redacted copies of such Research Plan activity records that do not disclose such
Arcturus Platform Technology-related information.  Providence shall maintain all
such records and the information contained therein in confidence in accordance
with Article 13 hereof and shall not use such records or information except to
the extent permitted by this Agreement.

3.8Biological Materials.  Arcturus may from time to time provide to Providence
samples of Collaboration Compounds (“Arcturus Materials”).  Except as otherwise
provided under this Agreement, such transfer shall convey no rights in such
Arcturus Materials.  All such Arcturus Materials delivered shall remain the sole
property of Arcturus.  Except as otherwise authorized under this Agreement, such
Arcturus Materials shall not be used for any purpose other than the
commercialization of the applicable Collaboration Tumor Type, and shall not be
used by, delivered to or used for the benefit of, any Third Party (other than
its subcontractors pursuant to Section 4.1) without the prior written consent of
Arcturus, and shall not be used in research or testing involving human
subjects.  Because not all of their characteristics may be known, the Arcturus
Materials supplied under this Section 3.8 must be used with prudence and
appropriate caution in any experimental work.  THE ARCTURUS MATERIALS ARE
PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY IMPLIED

15

--------------------------------------------------------------------------------

 

WARRANTY OF DESIGN, MERCHANTABILITY, MERCHANTABLE QUALITY, DURABILITY, FITNESS
FOR ANY PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.

ARTICLE 4

LICENSE GRANTS

4.1Research, Development and Commercialization License to Providence.  Subject
to the terms and conditions of this Agreement, on a Collaboration Tumor
Type-by-Collaboration Tumor Type basis, Arcturus hereby grants to Providence, an
exclusive (subject to Section 4.5 and except as expressly set forth below in
this Section 4.1), royalty-bearing, non‑transferable (except as provided in
Section 15.4) license, with the right to sublicense through multiple tiers of
sublicense (subject to Section 4.2), under the Arcturus Technology and Arcturus’
interest in Joint Technology, to Research, Develop and Commercialize
Collaboration Compounds for such Collaboration Tumor Type and Products
containing such Collaboration Compounds, in the Licensed Field in the Territory;
provided, however, that (a) the Arcturus Platform Technology and Arcturus
Platform Improvements shall be included in the Arcturus Technology licensed to
Providence solely to the extent they are incorporated into such Collaboration
Compounds or the Licensed LUNAR Formulation, and (b) the license granted with
respect to any such Arcturus Platform Technology or Arcturus Platform
Improvement shall be non‑exclusive.

4.2Sublicenses.  Providence shall be entitled, without the prior consent of
Arcturus, to sublicense under any license granted to Providence under Section
4.1 in full or in part, to any Affiliate or to one or more Third Parties through
multiple tiers of sublicense, whether such sublicense or license is granted to
such Third Party directly by Arcturus or its Affiliate or indirectly through
multiple tiers of sublicense; provided, however, that any such sublicense shall
be (a) in writing and (b) consistent with, and subject and subordinate in all
respects to, the terms and conditions of this Agreement.  Providence shall
continue to be responsible for full performance of Providence’s obligations
under the Agreement and shall be responsible and liable for any failure of any
Sublicensee to comply with this Agreement (or the corresponding provisions of
the applicable sublicense agreement) to the same extent as Providence would be
for its own failure to comply with this Agreement. Providence shall provide
Arcturus with a copy of any sublicense agreement entered into by Providence or
its Affiliate, and any amendment thereto, within five (5)  days of its
execution, provided that Providence may redact from such copy any confidential
or proprietary information contained therein that is not reasonably necessary or
appropriate for Arcturus to ascertain Providence’s compliance with this
Agreement.

4.3Availability of Arcturus Know-How.  As promptly as practicable Arcturus
shall  make available to Providence all Arcturus Know-How that is available in
written, graphic, electronic or other recorded form (or true and complete copies
thereof), that is reasonably necessary or useful for Providence to exercise its
rights and perform its obligations under this Agreement with respect to
Collaboration Compounds for such Collaboration Tumor Type and Products
containing such Collaboration Compounds.

16

--------------------------------------------------------------------------------

 

4.4Exclusivity.  On a Collaboration Tumor Type-by-Collaboration Tumor Type
basis, for so long as Providence’s License under Section 4.1 with respect to
such Collaboration Tumor Type remains effective, Arcturus shall: (a) not conduct
research to identify or optimize, or develop or commercialize mRNA Vaccine as
defined in Section 1.64 for such Collaboration Tumor Type by itself or its
Affiliates or in collaboration with any Third Party, except pursuant to this
Agreement; and (b) not grant any Third Party a license to research to identify
or optimize, or develop or commercialize mRNA Vaccine as defined in Section 1.64
for such Collaboration Tumor Type.  For the avoidance of any doubt, this Section
4.4 shall not shall not prohibit or restrict any Third Party Acquirer or its
affiliated companies from developing or commercializing any Product so long as
such Product is: (i) covered by Patent Rights Controlled by the Third Party
Acquirer prior to consummation of the Sale Transaction or (ii) acquired by the
Third Party Acquirer from another Third Party after consummation of the Sale
Transaction.

4.5Negative Covenants.  Providence hereby covenants not to practice, and not to
permit or cause any Affiliate, Sublicensee or other Third Party to practice, any
Arcturus Technology for any purpose other than as expressly authorized in this
Agreement.  Without limiting the foregoing, Providence shall not, and shall not
permit or cause any Affiliate, Sublicensee or other Third Party to, use any
Arcturus Technology with or for, or apply any Arcturus Technology to, any active
therapeutic ingredient that is not a Collaboration Compound or any product that
is not a Product.

4.6No Other Rights.  Each Party acknowledges that the rights and licenses
granted to it under this Article 4 and elsewhere in this Agreement are limited
to the scope expressly granted.  Accordingly, except for the rights expressly
granted under this Agreement, no right, title, or interest of any nature
whatsoever is granted whether by implication, estoppel, reliance, or otherwise,
by the other Party to such Party.  All rights that are not specifically granted
herein are reserved to the possessing Party.

ARTICLE 5

DEVELOPMENT

5.1Development.  On a Collaboration Tumor Type-by-Collaboration Tumor Type
basis, for so long thereafter as Providence’s license under Section 4.1 for such
Collaboration Tumor Type remains in effect (during which period such
Collaboration Tumor Type shall be a “Licensed Collaboration Tumor Type”),
Providence shall be responsible in its sole discretion for the Development of
Collaboration Compounds and Products for such Licensed Collaboration Tumor Type
in the Licensed Field in the Territory (other than the activities assigned to
Arcturus under Section 5.2).

5.2Arcturus Services.  If requested by Providence and acceptable to Arcturus,
Arcturus may perform certain research or other Development activities (“Arcturus
Services”) with respect to Collaboration Compounds and/or Products for a
Licensed Collaboration Tumor Type, such as in vitro and in vivo efficacy and
proof-of-concept studies, including in animal disease models, subject to mutual
written agreement of the Parties.  The specific Arcturus Services shall be set
forth in a written statement of work, research plan, or the like on terms and in
a form mutually agreeable to the Parties, and unanimously approved by the JSC,
without

17

--------------------------------------------------------------------------------

 

resort to Providence’s tie-breaking authority (each, a “Statement of
Work”).  Each Statement of Work shall be signed by both Parties and shall set
forth at a minimum the following:

5.2.1the specific activities to be undertaken;

5.2.2any materials or information to be provided by Providence to Arcturus for
use in the performance of such Arcturus Services;

5.2.3the deliverables to be provided to Providence;

5.2.4the budgeted costs for such Statement of Work and the applicable payment
schedule for payments to Arcturus; and

5.2.5the anticipated timeline for performance of such Arcturus Services.

Each Statement of Work shall be subject to all of the terms and conditions of
this Agreement, in addition to the specific details set forth in such Statement
of Work.  To the extent any terms of a Statement of Work conflict with the terms
of this Agreement, the terms of this Agreement shall control, unless and only to
the extent that such Statement of Work expressly states the intent of the
Parties that the Statement of Work supersede this Agreement with respect to a
specific matter.  Each fully-executed Statement of Work shall be deemed
incorporated herein by reference, and a copy thereof shall be attached to this
Agreement.  Any changes to a Statement of Work shall be in writing, executed by
an authorized representative of each Party, attached to the original Statement
of Work, and incorporated herein and therein by reference.

5.3Performance of Development.  Each Party shall commence and conduct its
respective Development activities under this Agreement, in good scientific
manner and in accordance with all applicable Laws.

5.4Biological Materials.  In order to facilitate the Development activities by
the Parties pursuant to this Agreement, and the Development and
Commercialization of Collaboration Compounds and Products in the Licensed Field
by Providence under this Agreement, each of the Parties may from time to time
provide to the other biological or other materials owned by or licensed to a
Party (“Biological Materials”).  Except as otherwise provided under this
Agreement, such transfer shall convey no rights in such Biological Materials,
except for the Development activities by the Parties pursuant to this Agreement,
and the Development and Commercialization of Collaboration Compounds and
Products in the Licensed Field by Providence under this Agreement.  All such
Biological Materials delivered shall remain the sole property of the delivering
Party.  Except as otherwise authorized under this Agreement, such Biological
Materials shall not be used for any purpose other than the Development
activities by the Parties pursuant to this Agreement, and the Development and
Commercialization of Collaboration Compounds and Products in the Licensed Field
by Providence under this Agreement, as the case may be, and shall not be used
by, delivered to or used for the benefit of, any Third Party (excluding any
Sublicensee or subcontractor (including contract research organizations and
contract manufacturing organizations) relating to the Development and
Commercialization of the Collaboration Compound or Product) without the prior
written consent of the delivering Party, and shall not be used in research or
testing involving human subjects.  Because not all of their characteristics may
be known, the Biological Materials supplied under

18

--------------------------------------------------------------------------------

 

this Section 5.4 must be used with prudence and appropriate caution in any
experimental work.  THE BIOLOGICAL MATERIALS ARE PROVIDED “AS IS” AND WITHOUT
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
ANY IMPLIED WARRANTY OF DESIGN, MERCHANTABILITY, MERCHANTABLE QUALITY,
DURABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

5.5Subcontracting.  Either Party may engage its Affiliates, or Third-Party
subcontractors (including contract research organizations and contract
manufacturing organizations) to perform certain of its obligations under this
Article 5; provided that Arcturus shall obtain Providence’s prior written
consent (which may be included in the applicable Statement of Work) for any such
subcontractor of Arcturus to perform any Development activities under this
Agreement.  Any Third-Party subcontractor to be engaged by a Party to perform
its obligations set forth in this Agreement will meet the qualifications
typically required by such Party for the performance of work similar in scope
and complexity to the subcontracted activity.  The activities of any of each
Party’s Third-Party subcontractors will be considered activities of such Party
under this Agreement.  Each Party will be responsible for ensuring compliance by
any of its Third-Party subcontractors with the terms of this Agreement, as if
such Third Party(ies) are such Party hereunder.

5.6Development Records.  Each Party shall maintain, and cause its employees,
subcontractors and consultants to maintain, complete and accurate records of all
Development activities conducted by or on behalf of such Party, and of all
results, data, inventions and developments made in the performance of such
activities, in sufficient detail and in good scientific manner appropriate for
regulatory and patent purposes.  Such records shall fully and properly reflect
all work done, data and developments made, and results achieved.

5.7Disclosure of Results.  Each Party shall keep the other Party regularly
informed, primarily via the JSC and the Alliance Managers, of the progress and
results of Development activities, including a detailed written quarterly report
of its progress.

5.8Data Sharing.  Arcturus shall, at Providence’s written request, promptly make
available to Providence all data generated by Arcturus and its Affiliates or on
their behalf under each Statement of Work and allow Providence to inspect and,
to the extent necessary or useful for regulatory or intellectual property
protection purposes, copy such records.  Providence shall maintain all such
records and the information contained therein in confidence in accordance with
Article 13 hereof and shall not use such records or information except to the
extent permitted by this Agreement.

ARTICLE 6

MANUFACTURE AND SUPPLY

6.1Manufacture and Supply.  Providence shall be solely responsible for the
Manufacture and supply, at its sole cost and expense, of all Collaboration
Compounds and Products required for Development or Commercialization of Products
including, without

19

--------------------------------------------------------------------------------

 

limitation, formulation, labeling and packaging, in accordance with the
requirements of applicable Regulatory Authorities.

6.2Manufacturing Plan and Arrangements.

6.2.1Providence acknowledges that Arcturus has unique experience and know-how
relating to […***…]9.

6.2.2Providence and Arcturus shall jointly develop through the JSC a
Manufacturing plan (a “Manufacturing Plan”) for the Manufacture and supply of
Products.  It is understood that the components of the Manufacturing Plan will
evolve and change as the applicable Product moves through the development,
regulatory, and commercialization life cycle, with the amendments, changes,
modifications, additions and updates to the Manufacturing Plan being discussed
and established by agreement of the JSC.  The Manufacturing Plan shall set forth
at a minimum the following: (a) the activities to be undertaken for scale-up
manufacturing; (b) the Parties’ responsibilities for Manufacturing; (c)
deliverables, and (d) timelines.

6.2.3Any arrangement for Arcturus to Manufacture and supply Products would be
subject to negotiation on commercially reasonable and customary terms and
conditions to be agreed by the Parties in good faith, and would include
reasonable provisions permitting Providence to establish a second source of
supply and providing for manufacturing technology transfer by Arcturus to
Providence or a Third Party contract manufacturing organization in connection
therewith.

6.2.4Providence may contract for the Manufacture and supply of Products
(including materials and components thereof) with one or more Third Party
contract manufacturing organizations having the ability and facilities for the
Manufacture of Products in accordance with applicable Laws and the requirements
of applicable Regulatory Authorities.

ARTICLE 7

REGULATORY MATTERS

7.1Regulatory.

7.1.1Providence Right.  Providence will own all right, title and interest in and
to all Regulatory Filings and Regulatory Approvals for Collaboration Compounds
and for Products and all such Regulatory Filings and Regulatory Approvals will
be held in the name of Providence.  All decisions concerning the Regulatory
Approval of Collaboration Compounds or Products including the clinical and
regulatory strategy of Products covered under this Agreement shall be within the
sole discretion of Providence.

7.1.2Cooperation.  At Providence’s request and sole cost and expense, Arcturus
will cooperate reasonably with Providence and provide reasonable assistance to
Providence in preparing, submitting and maintaining any Regulatory Filings
and/or Regulatory Approvals for Products.  If Arcturus or its Controlled
Affiliate is Manufacturing or having

 

9 

Confidential treatment requested

20

--------------------------------------------------------------------------------

 

Manufactured any Collaboration Compound or Product on behalf of Providence or
its Affiliates or Sublicensees and maintains any drug master file(s) with
respect to such Collaboration Compound or Product anywhere in the world,
Providence and its Affiliates and Sublicensees shall have a right of reference
to such drug master file(s) solely for purposes of obtaining and maintaining
Regulatory Approvals for Products.

ARTICLE 8

COMMERCIALIZATION AND DILIGENCE

8.1Commercialization.  Providence shall be responsible in its sole discretion
for the Commercialization of Collaboration Compounds and Products in the
Licensed Field, including the distribution, marketing and sales activities with
respect to Collaboration Compounds and Products.

8.2Diligence.  On a Licensed Collaboration Tumor Type-by-Licensed Collaboration
Tumor Type basis, Providence (directly or through its Affiliates or
Sublicensees) shall use Commercially Reasonable Efforts to Develop, obtain
Regulatory Approval for, and Commercialize at least one Product for each
Licensed Collaboration Tumor Type in the Licensed Field in each of the Major
Markets.

8.3Diligence Milestones.  For purposes of determining whether Providence, its
Affiliates or Sublicensees have satisfied Providence’s diligence obligations
under Section 8.2, the Parties agree that the following milestone events and
timeframes shall apply:

8.3.1Providence shall have completed cumulative equity financing of not less
than […***…] 10;

8.3.2Providence shall have initiated  at least one IND-enabling preclinical
study within […***…] 11  and initiated at least one Phase 1 Clinical Trial in
any country or regulatory jurisdiction within […***…] 12.

8.4Diligence Failure.  In the event that Providence breaches the diligence
requirements set forth in Section 8.2 or Section 8.3, at Arcturus’ option this
Agreement shall terminate in whole or in part; provided, however, that (a) with
respect to any failure to Develop any Collaboration Compound or Product, the
termination of Licenses will be on a Licensed Collaboration Tumor
Type-by-Licensed Collaboration Tumor Type basis, and (b) prior to any
termination, the Parties will meet and discuss in good faith extending
Providence’s timeframes for performance deadlines for meeting such milestones
within a reasonable term, which will not exceed six (6) months absent Arcturus’s
sole consent, if the Parties mutually agree that such extension will enable
completion of such milestones in such reasonable term.  If there is a good faith
dispute between the Parties as whether Providence has breached its diligence
requirements set forth in Section 8.2 or Section 8.3, then any termination by
Arcturus under this Section will be stayed until a final determination pursuant
to Section 15.1.

 

10 

Confidential treatment requested

11 

Confidential treatment requested

12 

Confidential treatment requested

21

--------------------------------------------------------------------------------

 

ARTICLE 9

FINANCIAL TERMS

9.1Upfront Payment.  As partial consideration for the rights granted to
Providence by Arcturus under this Agreement, Providence  has  paid to Arcturus a
one-time payment of […***…] 13.

9.2Material Costs.  Arcturus acknowledges that up to […***…]14 of agreed upon
FTE rates covers incidental material costs. Arcturus will provide Providence
records of costs of materials used on the Joint Venture at each JSC and
Providence will reimburse Arcturus for […***…] 15.  With respect to dedicated
equipment and 3rd party work orders (such as lipid orders, mRNA, and GXP
formulation batches), Providence will be solely responsible to purchase those
items directly.  All costs and expenses pertaining to mRNA synthesized  by
Arcturus and formulations prepared  by Arcturus are pass-through.

9.3Development Costs Through to Completion of Phase 2 Clinical Trials.  On a
Collaboration Program-by-Collaboration Program basis, Providence shall be
responsible for and shall pay one hundred percent (100%) of the costs and
expenses for all stages and activities of the Development of Collaboration
Compounds and Products in the Licensed Field leading up to or necessary for the
completion of all Phase 2 Clinical Trials (including all Phase 2 Clinical
Trials-related costs, whenever incurred).

9.4Sharing of Development Costs Post-Phase 2 Clinical Trials.  Subject to
Section 9.6, on a Collaboration Program-by-Collaboration Program basis, the
Parties shall share all of the costs and expenses for all Phase 3 Clinical
Trials of Products and the costs and expenses for all stages and activities of
the Development of Collaboration Compounds and Products in the Licensed Field
that would normally be undertaken in connection with Phase 3 Clinical Trials
and/or after initiation of the first Phase 3 Clinical Trial (collectively,
“Post-Phase 2 Activities”), provided that Post-Phase 2 Activities shall in any
event exclude any and all Phase 2 Clinical Trials (except to the extent
specified below in this Section 9.4 with respect to any Phase 2 Clinical Trial
that is or becomes a Pivotal Study), on the following basis: […***…]16.

For clarity, the costs and expenses shared under this Section 9.4 shall include
the costs and expenses of all Phase 3 Clinical Trials, as well as any other
human clinical trial that the applicable Regulatory Authority has agreed,
whether before first dosing of the first patient in such trial (e.g., pursuant
to a special protocol assessment agreement with the FDA) or after first dosing
of the first patient in such trial (e.g., based on an interim data analysis), is
sufficient to form the primary basis of an efficacy claim in an NDA submission,
regardless of whether the sponsor of such trial characterizes or refers to such
trial as a “Phase 3,” “Phase 2b” or “Phase 2b/3” trial (or otherwise) in the
applicable protocol, on clinicaltrials.gov, or in any other context (each, a
“Pivotal Study”).  If a human clinical trial does not constitute a Pivotal Study
at the time

 

13 

Confidential treatment requested

14 

Confidential treatment requested

15 

Confidential treatment requested

16 

Confidential treatment requested

22

--------------------------------------------------------------------------------

 

of first dosing of the first patient in such trial, but is later determined by
the applicable Regulatory Authority to be sufficient to form the primary basis
of an efficacy claim in an NDA submission, then, for purposes of this Section
9.4, such clinical trial will be deemed to be a Pivotal Study only upon such
determination by the applicable Regulatory Authority.

9.5Sharing of Commercialization Expenses.  Subject to Section 9.6, on a
Collaboration Program-by-Collaboration Program basis, the Parties shall share
all Commercialization Expenses (as defined in Exhibit B hereto) with respect to
Collaboration Compounds and Products in the Licensed Field on the following
basis: […***…].17

9.6Authorization and Payment of Shared Development and Commercialization Costs.

9.6.1Product Plan and Product Budget.  Promptly after it becomes certain to the
Parties that costs will be incurred for Post-Phase 2 Activities with respect to
a particular Collaboration Program, Providence and Arcturus shall jointly
develop, through the JSC, and implement a written plan for the Post-Phase 2
Development Activities and Commercialization activities to be conducted with
respect to such Collaboration Program (each a “Product Plan”), including a
budget (each a “Product Budget”) for all shared Post-Phase 2 Development
Expenses and Commercialization Expenses pursuant to Section 9.4 and Section 9.5,
respectively (“Shared D&C Costs”).  Each Product Budget shall specify a mutually
agreeable and commercially reasonable FTE rate to be used by each Party in
determining such Party’s and its Affiliates’ internal costs of performing
Post-Phase 2 Development Activities and Commercialization activities for
purposes of calculating Post-Phase 2 Development Expenses and Commercialization
Expenses, respectively, as such FTE rate may be updated by unanimous vote of the
JSC or mutual written agreement of the Parties from time to time (such rate, as
applicable to Providence, the “Providence FTE Rate”).  Each Product Budget may
also include any other internal expense incurred by Providence or its Affiliates
in connection with an activity of Providence or its Affiliates under this
Agreement that is considered and approved by the JSC as an expense relating
directly to Commercialization of Products (“Other Approved Operating
Expenses”).  It is understood that the components of each Product Plan and
Product Budget will evolve and change as the applicable Collaboration Program
moves through the development, regulatory, manufacture, pre-launch, launch and
commercialization life cycle, with the amendments, changes, modifications,
additions and updates to the Product Plan and Product Budget being discussed and
established by agreement of the JSC in accordance with Article 2.

9.6.2Providence Statement of Shared D&C Costs.  Within […***…] 18, on a
Collaboration Program-by-Collaboration Program basis, Providence shall provide
to Arcturus quarterly detailed written statements of the Shared D&C Costs
expended by Providence for Product Plan activities conducted for each
Collaboration Program in each quarter. Shared D&C Costs (including the
components thereof) may not exceed the amount set forth in the applicable
Product Budget with respect to the Development or Commercialization activities
set forth in the applicable Product Plan by more than ten percent (10%) without
the unanimous approval of the JSC (without resort to Providence’s tie-breaking
vote).  Subject to Section 9.7.2, within thirty

 

17 

Confidential treatment requested

18 

Confidential treatment requested

23

--------------------------------------------------------------------------------

 

(30) days after delivery to Arcturus of each quarterly Shared D&C Cost report,
the Parties shall make payments or adjustment as between them so that each shall
share such Shared D&C Costs according to their respective shares pursuant to
Section 9.4 and Section 9.5, for such quarter for each Product.

9.6.3Arcturus Right to Opt-Out of Sharing of Development Costs Post-Phase 2
Clinical Trials.  On a Collaboration Program-by-Collaboration Program basis,
Arcturus shall have the onetime right, at any time, and for any reason, to
opt-out of contributing its share of the Shared Development Costs Post-Phase 2
Clinical Trials under Section 9.4, upon written notice to Providence.  No
exercise by Arcturus of such opt-out right for any Collaboration Program shall
constitute a breach of this Agreement by Arcturus, but in the case of any such
exercise, Arcturus’ and Providence’s respective shares in Product Revenues and
Commercialization Expenses from such Collaboration Program under Section 9.5 and
Section 9.7.1 shall be adjusted in accordance with Section 9.7.2.

9.7Sharing of Product Revenue.

9.7.1Parties’ Share of Product Revenue.  On a Collaboration
Program-by-Collaboration Program basis, the Parties shall share all the Product
Revenue under this Agreement with respect to each Collaboration Program on the
following basis: […***….]19

9.7.2Opting-Out by Arcturus from Sharing of Development Costs Post-Phase 2
Clinical Trials.  On a Collaboration Program-by-Collaboration Program basis, in
the event of any exercise by Arcturus of its opt-out right under Section 9.6.3
with respect to sharing of Development Costs Post-Phase 2 Clinical Trials for a
Collaboration Program, […***…] 20 shall be proportionally reduced according to
the formula set out below, and Providence’s share in such Commercialization
Expenses and Product Revenue shall be correspondingly increased; provided that
[…***…] 21

9.7.3Payment of Shared Product Revenue.  Within […***…] 22 in which Product
Revenue is received by Providence: (a) Providence shall provide Arcturus with a
statement detailing its Product Revenue for each Collaboration Program for such
quarter on a Product-by-Product basis, which statement shall set forth in
reasonable detail the calculation of Product Revenue (including its components)
with respect to such Collaboration Program; and (b) Subject to Section 9.7.2,
within thirty (30) days after delivery of the statement of Product Revenue,
Providence shall make payments to Arcturus of its share of Product Revenue so
that each shall share Product Revenue according to the provisions set forth
above, as applicable, for such quarter for each Collaboration Program.

9.8No Other Compensation.  Except as expressly set forth in this Agreement,
neither Party will be obligated to pay any additional fees, milestone payments,
royalties or other payments of any kind to the other hereunder.

 

19 

Confidential treatment requested

20 

Confidential treatment requested

21 

Confidential treatment requested

22 

Confidential treatment requested

24

--------------------------------------------------------------------------------

 

9.9Method of Payment.  Unless otherwise specified in this Agreement or agreed by
the Parties, all payments due by one Party under this Agreement shall be paid in
U.S. Dollars by wire transfer or electronic funds transfer of immediately
available funds to an account designated by the receiving Party.

9.10Currency Conversion.  In the case of Product Revenue, including Net Sales
outside the United States, payments received by Providence or its Affiliate will
be expressed in the U.S. Dollar equivalent calculated on a quarterly basis in
the currency of the non‑United States country and converted to their U.S. Dollar
equivalent using the average rate of exchange over the applicable calendar
quarter to which the sales relate, in accordance with applicable Accounting
Standards and the then current standard methods of Providence or the applicable
Sublicensee, to the extent reasonable and consistently applied; provided,
however, that if, at such time, Providence does not use a rate for converting
into U.S. Dollar equivalents that is maintained in accordance with applicable
Accounting Standards, then Providence shall use a rate of exchange which
corresponds to the rate of exchange for such currency reported in The Wall
Street Journal, Internet U.S. Edition at www.wsj.com, as of the last day of the
applicable reporting period (or, if unavailable on such date, the first date
thereafter on which such rate is available).  Providence will inform Arcturus as
to the specific exchange rate translation methodology used for a particular
country or countries.  If at any time legal restrictions prevent the prompt
remittance of any Product Revenue share in any jurisdiction, Providence may
notify Arcturus and make such payments by depositing the amount thereof in local
currency in a bank account or other depository in such country in the name of
the Arcturus or its designee, and Providence shall have no further obligations
under this Agreement with respect thereto.

9.11Late Payments.  In the event that any payment due hereunder is not made when
due, the payment shall accrue interest beginning on the day following the due
date thereof, calculated at the annual rate equal to the prime interest rate
quoted by The Wall Street Journal, Internet U.S. Edition at www.wsj.com on the
date said payment is due, the interest being compounded on the last day of each
calendar quarter; provided, however, that in no event shall said annual interest
rate exceed the maximum rate permitted by Law.  Each such payment when made
shall be accompanied by all interest so accrued.

9.12Records and Audits.  Providence will keep complete and accurate records of
the underlying revenue and expense data relating to the calculations of Product
Revenue and Shared D&C Costs generated in the then current calendar year and
during the preceding three (3) calendar years.  Arcturus will keep complete and
accurate records of the underlying expense data relating to any amounts payable
by Providence hereunder for Arcturus Services during the then current calendar
year and during the preceding three (3) calendar years.  Arcturus or Providence
(the “Auditing Party”) will have the right, once annually at its own expense, to
have a nationally recognized, independent, certified public accounting firm,
selected by it and subject to the other Party’s prior written consent (which
shall not be unreasonably withheld), review any such records of the other Party
and their Affiliates (the “Audited Party”) in the location(s) where such records
are maintained by the Audited Party upon reasonable written notice (which shall
be no less than […***…] 23 prior written notice) and during regular business
hours and under obligations of strict confidence, for the sole purpose of
verifying the basis and accuracy of the

 

23 

Confidential treatment requested

25

--------------------------------------------------------------------------------

 

any payments due hereunder within […***…] 24 preceding the date of the request
for review.  No calendar year will be subject to audit under this Section 9.12
more than once.  The Audited Party will receive a copy of each such report
concurrently with receipt by the Auditing Party.  Should such inspection lead to
the discovery of a discrepancy to the Auditing Party’s detriment, the Audited
Party will, within […***…] 25 after receipt of such report from the accounting
firm, pay any undisputed amount of the discrepancy together with interest at the
rate set forth in Section 9.11.  The Auditing Party will pay the full cost of
the review unless the underpayment of amounts due to the Auditing Party is
greater than five percent (5%) of the amount due for the entire period being
examined, in which case the Audited Party will pay the cost charged by such
accounting firm for such review.  Should the audit lead to the discovery of a
discrepancy to the Audited Party’s detriment, the Audited Party may credit the
amount of the discrepancy, without interest, against future payments payable to
the Auditing Party under this Agreement, and if there are no such payments
payable, then the Auditing Party shall pay to the Audited Party the amount of
the discrepancy, without interest, within forty-five (45) days of the Auditing
Party’s receipt of the report.

9.13Taxes.

9.13.1Withholding.  In the event that any Law requires either Party to withhold
taxes with respect to any payment to be paid by the paying Party to the
receiving Party pursuant to this Agreement, the paying Party will notify the
receiving Party of such withholding requirement prior to making the payment to
the receiving Party and provide such assistance to the receiving Party,
including the provision of such standard documentation as may be required by a
tax authority, as may be reasonably necessary in the receiving Party’s efforts
to claim an exemption from or reduction of such taxes.  The paying Party will,
in accordance with such Law, withhold taxes from the amount due, remit such
taxes to the appropriate tax authority, and furnish the receiving Party with
proof of payment of such taxes within thirty (30) days following the
payment.  If taxes are paid to a tax authority, the paying Party shall provide
reasonable assistance to the receiving Party to obtain a refund of taxes
withheld or obtain a credit with respect to taxes paid.

9.13.2VAT.  All payments paid by the paying Party to the receiving Party
pursuant to this Agreement shall be paid exclusive of any value-added, goods or
services, or sales tax (which, if applicable, shall be payable by the paying
Party upon receipt of a valid invoice).  If Party receiving payment determines
that it is required to report any such tax, the paying Party shall promptly
provide the receiving Party with applicable receipts and other documentation
necessary or appropriate for such report.  For clarity, this Section 9.13.2 is
not intended to limit Providence’s right to deduct value-added taxes in
determining Net Sales.

9.14Arcturus Opportunity to Participate in Providence Financings.  During the
Term, Providence will advise Arcturus        of, and Arcturus will be given the
opportunity to participate in, issuances of equity or debt securities of
Providence in connection with a financing or series of financings by Providence,
such participation by Arcturus to be up to 49% of any such
offering                     .

 

24 

Confidential treatment requested

25 

Confidential treatment requested

26

--------------------------------------------------------------------------------

 

9.15Arcturus Right to Appoint Director.  During the Term and so long as
Providence is a privately held company Arcturus shall have the right (the
“Arcturus Appointment Right”) to appoint one representative designated by
Arcturus from time to time and acceptable to Providence, acting reasonably, to
serve as a member of Providence’s Board of Directors (the “Arcturus
Representative”), exercisable upon written notice thereof to Providence, and in
such capacity, the Arcturus Representative shall be entitled to receive, and
Providence shall provide to the Arcturus Representative, all notices, minutes,
consents and other materials, financial or otherwise, which Providence provides
to other members of its Board of Directors.

ARTICLE 10

INTELLECTUAL PROPERTY AND PATENT RIGHTS

10.1Ownership of Inventions.  Inventorship of Inventions shall be determined in
accordance with the rules of inventorship under U.S. patent laws.  Arcturus
shall solely own all Arcturus Inventions and all Arcturus Platform Improvements,
and Providence hereby assigns to Arcturus all right, title and interest in and
to all Arcturus Platform Improvements.  Providence shall solely own all
Providence Inventions.  The Parties shall jointly own all Joint
Inventions.  Subject to the rights, obligations, and licenses granted under this
Agreement, including Arcturus’ obligations under Section 4.4, each Party shall
have the right to use, and grant licenses to use, any Joint Invention and Joint
Patent Right without the other Party’s consent and shall have no duty to account
to the other Party for such use or license, and each Party hereby waives any
right it may have under the laws of any country to require any such consent or
accounting.

10.2Prosecution and Maintenance.  For purposes of this Section 10.2, the terms
“prosecution” and “maintenance” (including variations such as “prosecute” and
“maintain”) shall mean, with respect to a Patent Right, the preparation, filing,
prosecution and maintenance of such Patent Right, in the applicable
jurisdiction.

10.2.1Arcturus Product-Specific Patents.  On a Licensed Collaboration Tumor
Type-by-Licensed Collaboration Tumor Type basis and for so long as the license
granted to Providence under Section 4.1 for such Collaboration Tumor Type
remains in effect, Providence shall have the first right, but not the
obligation, to control the prosecution and maintenance of Arcturus Patents that
are Product-Specific Patents (“Arcturus Product-Specific Patents”) directed to
Collaboration Compounds for such Licensed Collaboration Tumor Type and Products
containing such Collaboration Compounds, at Providence’s sole expense and by
counsel of its choice.  Providence shall consult with Arcturus as to the
prosecution and maintenance of Arcturus Product-Specific Patents reasonably
prior to, and in any event at least thirty (30) days prior to, any deadline or
action with any patent office and shall furnish to Arcturus copies of all
relevant drafts and documents reasonably in advance of such
consultation.  Providence shall keep Arcturus reasonably informed of progress
with regard to the prosecution and maintenance of Arcturus Product-Specific
Patents and shall provide to Arcturus copies of all material patent office
submissions promptly following submission thereof by Providence.  In the event
that Providence desires to abandon or cease prosecution or maintenance of any
Arcturus Product-Specific Patent, Providence shall provide written notice to
Arcturus of such intention to abandon promptly after Providence makes such
determination (which notice shall be given no later than

27

--------------------------------------------------------------------------------

 

ninety (90) days prior to the next deadline for any action that must be taken
with respect to such Arcturus Product-Specific Patent in the relevant patent
office).  In such case, Arcturus shall have the right, in its discretion,
exercisable upon written notice to Providence delivered no later than thirty
(30) days after receipt of notice from Providence, to assume responsibility for
prosecution and maintenance of such Arcturus Product-Specific Patent, at its
sole cost and expense and by counsel of its own choice, and if Arcturus assumes
such responsibility, Providence’s license under Section 4.1 with respect to such
Arcturus Product-Specific Patent shall terminate and be of no further force or
effect.

10.2.2Joint Product-Specific Patents.  On a Licensed Collaboration Tumor
Type-by-Licensed Collaboration Tumor Type basis and for so long as the license
granted to Providence under Section 4.1 for such Collaboration Tumor Type
remains in effect, Providence shall have the first right, but not the
obligation, to control the prosecution and maintenance of   Joint Patents that
are Product-Specific Patents (“Joint Product-Specific Patents”) directed to
Collaboration Compounds for such Licensed Collaboration Tumor Type and Products
containing such Collaboration Compounds, at Providence’s sole expense and by
counsel of its choice.  Providence shall consult with Arcturus as to the
prosecution and maintenance of Joint Product-Specific Patents reasonably prior
to any deadline or action with any patent office and shall furnish to Arcturus
copies of all relevant drafts and documents reasonably in advance of, and in any
event at least thirty (30) days prior to, such consultation.  Providence shall
keep Arcturus reasonably informed of progress with regard to the prosecution and
maintenance of Joint Product-Specific Patents and shall provide to Arcturus
copies of all material patent office submissions promptly following submission
thereof by Providence.  In the event that Providence desires to abandon or cease
prosecution or maintenance of any Joint Product-Specific Patent, Providence
shall provide written notice to Arcturus of such intention to abandon promptly
after Providence makes such determination (which notice shall be given no later
than ninety (90) days prior to the next deadline for any action that must be
taken with respect to such Joint Product-Specific Patent in the relevant patent
office).  In such case, Arcturus shall have the right, in its discretion,
exercisable upon written notice to Providence delivered no later than thirty
(30) days after receipt of notice from Providence, to assume responsibility for
prosecution and maintenance of such Joint Product-Specific Patent, at its sole
cost and expense and by counsel of its own choice, and if Arcturus assumes such
responsibility, Providence’s license under Section 4.1 with respect to Arcturus’
interest in such Joint Product-Specific Patent shall terminate and be of no
further force or effect but, for clarity, Providence shall retain all its
ownership rights as a co-owner in and to such Joint Product-Specific Patent.

10.2.3Other Arcturus Patents.  At all times, Arcturus shall have the sole right,
but not the obligation, to control the prosecution and maintenance of Arcturus
Patents other than Arcturus Product-Specific Patents, at Arcturus’ sole expense
and by counsel of its choice.

10.2.4Other Providence Patents.  At all times, Providence shall have the sole
right, but not the obligation, to control the prosecution and maintenance of all
Patents Rights that are Controlled by Providence or any of its Controlled
Affiliates, other than any Joint Patents.

10.2.5Other Joint Patents.  Arcturus shall have the first right, but not the
obligation, to control the prosecution and maintenance of Joint Patents other
than Joint Product-Specific Patents, at Arcturus’ sole expense and by counsel of
its choice, in such countries or

28

--------------------------------------------------------------------------------

 

jurisdictions as Arcturus determines to be appropriate.  If Providence requests
in writing that Arcturus prosecute and maintain any such Joint Patent in any
country or jurisdiction in which Arcturus has not elected to do so, Arcturus
shall prosecute and maintain such Joint Patent in such country or jurisdiction,
provided that Providence shall be solely responsible for the reasonable and
documented costs and expenses thereof.  Arcturus shall consult with Providence
as to the prosecution and maintenance of such Joint Patents reasonably prior to
any deadline or action with any patent office and shall furnish to Providence
copies of all relevant drafts and documents reasonably in advance of such
consultation.  Arcturus shall keep Providence reasonably informed of progress
with regard to the prosecution and maintenance of such Joint Patents and shall
provide to Providence copies of all material patent office submissions promptly
following submission thereof by Arcturus.  In the event that Arcturus desires to
abandon or cease prosecution or maintenance of any such Joint Patent, Arcturus
shall provide written notice to Providence of such intention to abandon promptly
after Arcturus makes such determination (which notice shall be given no later
than ninety (90) days prior to the next deadline for any action that must be
taken with respect to such Joint Patent in the relevant patent office).  In such
case, Providence shall have the right, in its discretion, exercisable upon
written notice to Arcturus delivered no later than thirty (30) days after
receipt of notice from Arcturus, to assume responsibility for prosecution and
maintenance of such Joint Patent, at its sole cost and expense and by counsel of
its own choice.

10.3Patent Term Extensions.

10.3.1Product-Specific Patents.  On a Licensed Collaboration Tumor
Type-by-Licensed Collaboration Tumor Type basis and for so long as the license
granted to Providence under Section 4.1 for such Collaboration Tumor Type
remains in effect, Providence shall have the right to determine the
Product-Specific Patents for which it will apply for patent extension in any
country and/or region for any Product in the Licensed Field.  Providence shall
file for any such extension at Providence’s cost and expense.  Arcturus shall
provide all reasonable assistance to Providence in connection with such filings,
provided that Providence shall pay or reimburse any out-of-pocket costs incurred
by Arcturus in providing such assistance.

10.3.2Other Arcturus Patents.  Except as expressly set forth in Section 10.3.1
as applicable to Product-Specific Patents, Arcturus shall have the sole right to
apply for extension of any Arcturus Patent, at Arcturus’ sole cost and expense.

10.3.3Other Joint Patents.  Except as expressly set forth in Section 10.3.1 as
applicable to Joint Product-Specific Patents, if either Party wishes to apply
for extension of any Joint Patent other than a Joint Product-Specific Patent,
any such application for extension will require the mutual written agreement of
the Parties.

10.4Cooperation.  Each Party agrees to cooperate fully in the prosecution and
maintenance of, and in the obtaining and maintenance of patent term extensions
with respect to, Patent Rights in accordance with this Article 10.  Such
cooperation includes, but is not limited to: (i) executing all papers and
instruments, or requiring its employees or contractors to execute such papers
and instruments, so as to effectuate the ownership of Arcturus Platform
Improvements, Joint Inventions and Joint Patent Rights set forth in Section
10.1, and to enable the other Party to apply for and to prosecute patent
applications in any country in accordance

29

--------------------------------------------------------------------------------

 

with Section 10.2 and to file for patent term extensions in accordance with
Section 10.3.1 or Section 10.3.3; and (ii) promptly informing the other Party of
any matters coming to such Party’s attention that may affect the preparation,
filing, prosecution or maintenance of any such patent applications.

10.5Defense and Settlement of Third Party Claims.

10.5.1Notice of Third Party Infringement Claim.  During the Term, each Party
shall bring to the attention of the other Party all information regarding
potential infringement or any claim of infringement of Third Party intellectual
property rights in connection with the development, manufacture, production,
use, importation, offer for sale, or sale of Products in the Territory.  The
Parties shall discuss such information and decide how to handle such
matter.  Subject to Article 12, each Party shall be solely responsible for
defending any claim, suit or action brought against it alleging infringement of
Third Party intellectual property rights in connection with its activities under
this Agreement, at such Party’s sole expense.

10.5.2Notice of Third Party Challenge.  If a declaratory judgment action is
brought by a Third Party naming either Party as a defendant and alleging
non‑infringement, invalidity or unenforceability of any Product-Specific Patent
or Joint Patent (a “Third Party Challenge”), the Party first having notice of
the Third Party Challenge shall promptly notify the other Party, and the Parties
shall promptly confer to consider the claim or assertion and the appropriate
course of action.  If a declaratory judgment action is brought by a Third Party
naming Providence as a defendant and alleging non‑infringement, invalidity or
unenforceability of any Arcturus Patent other than a Product-Specific Patent (an
“Arcturus Patent Challenge”), Providence shall promptly notify Arcturus, and
Arcturus shall have the sole right, but not the obligation, to defend such
Arcturus Patent Challenge, at Arcturus’ sole cost and expense using patent
counsel of its choice.  Arcturus shall have the sole right to enter into any
settlement of such Arcturus Patent Challenge in Arcturus’ sole and absolute
discretion; provided that any term or condition of such settlement that would
impose any financial liability on Providence, limit or restrict the ability of
Providence to sell Products anywhere in the Territory, or impose any other
restrictions or obligations on Providence, would require the prior written
consent of Providence.

10.5.3Responsibility for Defense.  On a Licensed Collaboration Tumor
Type-by-Licensed Collaboration Tumor Type basis and for so long as the license
granted to Providence under Section 4.1 for such Collaboration Tumor Type
remains in effect:

(a)to the extent the Third-Party Challenge relates to a Product-Specific Patent
or Joint Patent that Covers any Collaboration Compound or Product being
Developed or Commercialized by or on behalf of Providence, then Providence shall
have the right to defend such Third-Party Challenge; and

(b)to the extent the Third-Party Challenge relates to a Product-Specific Patent
or Joint Patent that does not Cover any Collaboration Compound or Product being
Developed or Commercialized by or on behalf of Providence, then Arcturus shall
have the right to defend such Third-Party Challenge.

30

--------------------------------------------------------------------------------

 

10.5.4Settlement.  Neither Party shall enter into any settlement of any
Third-Party Challenge that admits to the invalidity or unenforceability of any
Patent Right Controlled by the other Party (or that otherwise affects the scope,
validity or enforceability of any such Patent Right), incurs any financial
liability on the part of the other Party or requires an admission of liability,
wrongdoing or fault on the part of the other Party without such other Party’s
written consent.  In any event, the other Party shall reasonably assist the
defending Party and cooperate in any such litigation at the defending Party’s
request and expense.  Additionally, if the defending Party is not the Party that
Controls the Patent Right in question, then the other Party has the right to
join any such action.

10.6Infringement by Third Parties.  Each Party shall promptly notify the other
Party in writing of any existing or threatened infringement of any
Product-Specific Patent or Joint Patent anywhere in the Territory of which it
becomes aware, and the Parties will consult with each other regarding any
actions to be taken with respect to any infringing activity that involves the
manufacture, use, import, offer for sale or sale of any Product in the Territory
(a “Product Infringement”).  In addition, Providence shall promptly notify
Arcturus in writing of any existing or threatened Product Infringement of any
Arcturus Patent other than an Arcturus Product-Specific Patent of which it
becomes aware.

10.6.1Product-Specific Patents.

(a)Right to Enforce Product Infringement.  On a Licensed Collaboration Tumor
Type-by-Licensed Collaboration Tumor Type basis and for so long as the license
granted to Providence under Section 4.1 for such Collaboration Tumor Type
remains in effect, Providence shall have the first right, but not the
obligation, to bring and control any action or proceeding with respect to
Product Infringement of any Product-Specific Patent in the Territory, at its own
expense and by counsel of its own choice, and Arcturus shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.  If Providence fails to bring any such action or proceeding within
[…***…] 26 then Arcturus shall have the right to bring and control any such
action at its own expense and by counsel of its own choice, and Providence shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.

(b)Right to Enforce Other Infringements.  At all times, Arcturus shall have the
first right, but not the obligation, to bring and control any action or
proceeding with respect to infringement (other than Product Infringement) of any
Product-Specific Patent in the Territory, at its own expense and by counsel of
its own choice, and, on a Licensed Collaboration Tumor Type-by-Licensed
Collaboration Tumor Type basis and for so long as the license granted to
Providence under Section 4.1 for such Collaboration Tumor Type remains in
effect, Providence shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.  On a Licensed Collaboration
Tumor Type-by-Licensed Collaboration Tumor Type basis and for so long as the
license granted to Providence under Section 4.1 for such Collaboration Tumor
Type remains in effect, if Arcturus fails to bring any such action or proceeding
within (A) 120 days following the notice of alleged infringement or (B) fifteen
(15) days before the time limit, if any, set forth in the appropriate laws and

 

26 

Confidential treatment requested

31

--------------------------------------------------------------------------------

 

regulations for the filing of such actions, whichever comes first, then
Providence shall have the right to bring and control any such action at its own
expense and by counsel of its own choice, and Arcturus shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.

10.6.2Other Arcturus Patents.  Arcturus shall have the sole right, but not the
obligation, to bring and control any action or proceeding with respect to any
infringement (including, without limitation, Product Infringement) of any
Arcturus Patent other than an Arcturus Product-Specific Patent, at Arcturus’
sole cost and expense using patent counsel of its choice.

10.6.3Other Joint Patents.  Arcturus shall have the first right, but not the
obligation, to bring and control any action or proceeding with respect to any
infringement (including, without limitation, Product Infringement) of any Joint
Patent other than a Joint Product-Specific Patent, at Arcturus’ sole cost and
expense using patent counsel of its choice, and Providence shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice.  If Arcturus fails to bring any such action or proceeding within (A) one
hundred and twenty (120) days following the notice of alleged infringement or
(B) fifteen (15) days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, then Providence shall have the right to bring and control any such action
at its own expense and by counsel of its own choice, and Arcturus shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.

10.6.4Cooperation.  In the event a Party brings an infringement action in
accordance with this Section 10.6, the other Party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named as a party.  The Party bringing an infringement action
under Section 10.6.1 or Section 10.6.3 shall keep the other Party regularly
informed of the status and progress of such enforcement efforts and shall
reasonably consider the other Party’s comments on any such efforts.

10.6.5Settlement.  Without the prior written consent of the other Party, neither
Party shall settle any claim, suit or action that it brought under this Section
10.6 that admits the invalidity or unenforceability of any Product-Specific
Patent or Joint Patent, requires abandonment or limits the scope of any such
Product-Specific Patent or Joint Patent, or would limit or restrict the ability
of either Party to sell Products anywhere in the Territory or admits any
liability of or imposes any other restrictions or obligations on the other
Party, without the written consent of such other Party (which shall not be
unreasonably withheld or delayed).

10.6.6Expenses and Recoveries.  Except as otherwise agreed to by the Parties as
part of a cost-sharing arrangement, any recovery realized as a result of any
action under this Section 10.6, whether by way of settlement or otherwise, after
reimbursement of any litigation expenses of the Parties, shall be applied first
to reimburse the documented out-of-pocket legal expenses of the Party that
brought and controlled such action or proceeding incurred in connection with
such action or proceeding, and second to reimburse the documented out-of-pocket
legal expenses of the other Party incurred in connection with such action or
proceeding

32

--------------------------------------------------------------------------------

 

(to the extent not previously reimbursed by the first Party), and any remaining
amounts shall be retained by the Party that brought and controlled such action;
provided, however, that:

(a)any recovery realized by Providence as a result of any action or proceeding
brought and controlled by Providence pursuant to Section 10.6.1 (after
reimbursement of the Parties’ documented out-of-pocket legal expenses relating
to the action or proceeding) shall be treated as Product Revenue for purposes of
Section 9.7 and Exhibit B;

(b)any recovery realized by Arcturus as a result of any action or proceeding
brought and controlled by Arcturus pursuant to Section 10.6.2 (after
reimbursement of the Parties’ documented out-of-pocket legal expenses relating
to the action or proceeding) shall be allocated as follows:

(i)to the extent the recovery is attributable to Product Infringement, 50% to
Arcturus and 50% to Providence; and

(ii)any remaining portion, 100% to Arcturus;

(c)any recovery realized by Arcturus as a result of any action or proceeding
brought and controlled by Arcturus pursuant to Section 10.6.3 (after
reimbursement of the Parties’ documented out-of-pocket legal expenses relating
to the action or proceeding) shall be allocated as follows:

(i)to the extent the recovery is attributable to Product Infringement, it shall
be treated as Product Revenue for purposes of Section 9.7 and Exhibit B; and

(ii)any remaining portion, 60% to Arcturus and 40% to Providence; and

(d)any recovery realized by Providence as a result of any action or proceeding
brought and controlled by Providence pursuant to Section 10.6.3 (after
reimbursement of the Parties’ documented out-of-pocket legal expenses relating
to the action or proceeding) shall be allocated as follows:

(i)to the extent the recovery is attributable to Product Infringement, it shall
be treated as Product Revenue for purposes of Section 9.7 and Exhibit B; and

(ii)any remaining portion, 60% to Providence and 40% to Arcturus.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

11.1Mutual Warranties.  As of the Effective Date, each of Providence and
Arcturus represent and warrant that:

33

--------------------------------------------------------------------------------

 

(a)it is duly organized and validly existing under the Law of the jurisdiction
of its incorporation, and has full corporate power and authority to enter into
this Agreement and to carry out the provisions hereof;

(b)it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the individual executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate action; and

(c)this Agreement is legally binding upon it and enforceable in accordance with
its terms.  The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material
applicable Law.

11.2Additional Arcturus Warranties.  As of the Effective Date, Arcturus warrants
to Providence that:

(a)Exhibit A is a complete and accurate list of all Arcturus Patents existing as
of the Effective Date;

(b)Arcturus is the sole owner, or where expressly noted on Exhibit A the joint
owner, of the Arcturus Patents existing on the Effective Date;

(c)Arcturus has the right to license the Arcturus Technology to Providence for
the purposes expressly set forth herein and has not granted, and during the Term
will not grant, to any Third Party any license or other right with respect to
any Arcturus Technology that conflicts with the option or licenses granted to
Providence hereunder;

(d)Arcturus has not received any written communication from any Third Party
asserting that: (i) a Third Party has any right or interest in or to Arcturus
Patents listed on Exhibit A; (ii) the practice of the Arcturus Technology
infringes any Patent Right or other intellectual property right of any Third
Party; or (iii) any issued patent in the Arcturus Patents listed on Exhibit A is
invalid or unenforceable;

(e)to Arcturus’ knowledge, no reexamination, interference, invalidity,
opposition, nullity or similar claim or proceeding is pending or threatened with
respect to any Arcturus Patent listed on Exhibit A; and

(f)Arcturus (i) is not a party to any legal action, suit or proceeding relating
to the Arcturus Technology; and (ii) has not received any written communication
from any Third Party threatening any action, suit or proceeding relating to the
Arcturus Technology.

11.3Debarment.  Each Party hereby represents, warrants and covenants to the
other Party as of the Effective Date that no such Party nor any of its
Affiliates has been debarred or is subject to debarment and neither such Party
nor any of its Affiliates will use in any capacity, in connection with the
activities to be performed under this Agreement any party who has been debarred
pursuant to Section 306 of the Federal Food, Drug, and Cosmetic Act, as amended,
or who is the subject of a conviction described in such section.  Each Party
will inform the other Party in writing immediately if it or any party who is
performing activities hereunder is debarred

34

--------------------------------------------------------------------------------

 

or is the subject of a conviction described in Section 306, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to such Party’s knowledge, is threatened, relating to the debarment or
conviction of such Party or any party performing activities hereunder.

11.4Disclaimer.  Except as expressly set forth in this Agreement, THE ARCTURUS
TECHNOLOGY IS PROVIDED “AS IS.”  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, VALIDITY OR ENFORCEABILITY
OF PATENT CLAIMS, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION
MADE OR WARRANTY GIVEN BY EITHER PARTY THAT EITHER PARTY WILL BE SUCCESSFUL IN
OBTAINING ANY PATENT RIGHTS, OR THAT ANY PATENTS WILL ISSUE BASED ON A PENDING
APPLICATION.  WITHOUT LIMITING THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE
PARTIES EXPRESSLY SET FORTH HEREIN, EACH PARTY SPECIFICALLY DISCLAIMS ANY
GUARANTEE THAT THE PRODUCTS WILL BE SUCCESSFUL, IN WHOLE OR IN PART.

11.5Limitation of Liability.  EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 13,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this Section 11.5
shall not be construed to limit either Party’s indemnification obligations under
Article 12.

ARTICLE 12

INDEMNIFICATION

12.1Indemnity.

12.1.1By Providence.  Providence will indemnify, hold harmless and defend
Arcturus, its Affiliates, and its and their respective, officers, directors,
employees, subcontractors, consultants, and agents (collectively, the “Arcturus
Indemnified Parties”) from and against any and all losses, damages, liabilities,
judgments, fines, amounts paid in settlement, expenses and costs of defense,
including without limitation reasonable attorneys’ fees and witness fees
(“Losses”), to which any Arcturus Indemnified Party may become subject as a
result of any claim, action or proceeding brought or initiated by a Third Party
(“Third Party Claim”) to the extent that such Losses arise out of: (a) the gross
negligence or willful misconduct of any Providence Indemnified Party, (b) the
breach by Providence of any representation, warranty, covenant or agreement made
by Providence under this Agreement, or (c) the Development or Commercialization
of any Collaboration Compound or Product by or on behalf of Providence, its
Affiliates, or their respective Sublicensees (including product liability and
intellectual property

35

--------------------------------------------------------------------------------

 

infringement claims arising out of such Development or Commercialization);
except, in each case, to the extent such Losses result from the gross negligence
or willful misconduct of any Arcturus Indemnified Party or the breach by
Arcturus of any warranty, representation, covenant or agreement made by Arcturus
in this Agreement.

12.1.2By Arcturus.  Arcturus will indemnify, hold harmless and defend
Providence, its Affiliates, and its and their respective, officers, directors,
employees, subcontractors, consultants, and agents (collectively, the
“Providence Indemnified Parties”) from and against any and all Losses to which
any Providence Indemnified Party may become subject as a result of any Third
Party Claim to the extent that such Losses arise out of: (a) the gross
negligence or willful misconduct of any Arcturus Indemnified Party, (b) the
breach by Arcturus of any warranty, representation, covenant or agreement made
by Arcturus in this Agreement, (c) the exercise of any license granted by
Providence to Arcturus pursuant to Section 14.4.1(c), or (d) the development and
commercialization of Arcturus Technology, Arcturus Platform Technology, or
Arcturus Platform Improvements outside of this Agreement by or on behalf of
Arcturus or its Affiliates, licensees or sublicensees; except, in each case, to
the extent such Losses result from the gross negligence or willful misconduct of
any Providence Indemnified Party or the breach by Providence of any warranty,
representation, covenant or agreement made by Providence in this Agreement.

12.1.3Procedure.  Promptly after receipt by any of the Providence Indemnified
Parties or the Arcturus Indemnified Parties (together or individually, an
“Indemnified Party”) of notice of any pending or threatened Third Party Claim
for which the Indemnified Party intends to seek indemnity hereunder (an
“Indemnity Claim”), such Indemnified Party shall give written notice of the same
to the other Party (the “Indemnifying Party”).  The Indemnifying Party shall be
entitled to assume the defense thereof, with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party.  The
Indemnifying Party shall not be liable for any damages with respect to any
Indemnity Claim that is settled or compromised by the Indemnified Party without
the Indemnifying Party’s prior written consent.  No offer of settlement,
compromise or settlement by the Indemnifying Party shall be binding on an
Indemnified Party without the Indemnified Party’s prior written consent, unless
such settlement or compromise (a) fully releases the Indemnified Party without
any liability, loss, cost or obligation, and (b) admits no liability, wrongdoing
or other admission against interest on the part of the Indemnified Party.  In
the event that the Parties cannot agree as to the application of Sections 12.1.1
and 12.1.2 to any Loss or Third Party Claim, the Parties may conduct separate
defenses of such Third Party Claim.  In such case, each Party further reserves
the right to claim indemnity from the other in accordance with Sections 12.1.1
and 12.1.2 upon resolution of such underlying Third Party Claim.

12.2Insurance.  Each of the Parties will, at their own respective expense (and
not subject to cost sharing hereunder) procure and maintain during the Term,
insurance policies in commercially reasonable amounts in light of their
obligations hereunder and consistent with the normal business practices of
prudent biopharmaceutical companies of similar size and scope (or reasonable
self-insurance sufficient to provide materially the same level and type of
protection).  Such insurance will not create a limit to or increase either
Party’s liability hereunder.  Each Party shall provide the other with written
notice at least thirty (30) days prior to the cancellation,

36

--------------------------------------------------------------------------------

 

non‑renewal or material change in such insurance or self‑insurance which
materially adversely affects the rights of the other Party hereunder.

ARTICLE 13

CONFIDENTIALITY

13.1Confidential Information.

13.1.1Confidential Information.  “Confidential Information” of a Party shall
mean, subject to the exceptions set forth in Section 13.1.3, any confidential or
proprietary information, including all Know-How, that is disclosed or made
available by or on behalf of such Party (the “Disclosing Party”) to the other
Party (the “Receiving Party”) or any of the Receiving Party’s or its Affiliates’
Representatives in connection with this Agreement, whether in writing, orally,
visually or otherwise, including, without limitation, all “Confidential
Information” (as such term is defined in the Confidentiality Agreement)
disclosed or made available by or on behalf of such Party to the other Party or
any of its Representatives pursuant to the Confidentiality
Agreement.  Notwithstanding the foregoing, the Parties agree that: (a) all
Arcturus Platform Improvements shall be considered the Confidential Information
of Arcturus for purposes of this Agreement, and Arcturus and Providence shall be
considered the Disclosing Party and the Receiving Party, respectively, with
respect thereto; and (b) all Joint Inventions shall be considered the
Confidential Information of both Parties for purposes of this Agreement, and
each Party shall be considered both a Disclosing Party and a Receiving Party
with respect thereto.

13.1.2Restrictions.  Except to the extent expressly authorized by this
Agreement, during the Term and for seven (7) years thereafter (or, in the case
of any trade secrets, for so long as they remain secret), Receiving Party will
keep all Disclosing Party’s Confidential Information in confidence and will not
use any of Disclosing Party’s Confidential Information for any purpose other
than as expressly permitted by this Agreement.  Receiving Party shall use at
least the same standard of care as it uses to protect proprietary or
confidential information of its own (but in no event less than reasonable care)
to ensure that its and its Affiliates’ Representatives do not disclose or make
any unauthorized use of Disclosing Party’s Confidential Information.  Receiving
Party shall promptly notify Disclosing Party upon discovery of any loss,
unauthorized use or unauthorized disclosure of Disclosing Party’s Confidential
Information.  Receiving Party will use diligent efforts to cause its Affiliates,
and its and their respective Representatives, to comply with this Article
13.  The failure of any Representative of Receiving Party or its Affiliates to
comply with the terms and conditions of this Article 13 shall be considered a
breach of this Agreement by Receiving Party.

13.1.3Exceptions.  Disclosing Party’s Confidential Information shall not include
information that Receiving Party can demonstrate by competent evidence: (a) was
known to Receiving Party or any of its Affiliates prior to the time of
disclosure (provided that the exception in this clause (a) shall not apply to
Arcturus Platform Improvements or Joint Inventions); (b) is or becomes public
knowledge through no breach of this Agreement by Receiving Party, any of its
Affiliates or any of its or their respective Representatives; (c) is obtained by
Receiving Party or any of its Affiliates, without restriction on disclosure,
from a

37

--------------------------------------------------------------------------------

 

Third Party under no obligation of confidentiality to Disclosing Party; or (d)
has been independently developed by Representatives of Receiving Party or any of
its Affiliates without the use of, reference to, or reliance upon Disclosing
Party’s Confidential Information and without any breach of this Agreement, as
evidenced by Receiving Party’s contemporaneously-maintained written records.

13.1.4Permitted Disclosures.  Receiving Party may disclose Disclosing Party’s
Confidential Information as expressly permitted by this Agreement (including as
reasonably necessary for the Receiving Party’s performance of its obligations
under this Agreement), or to the extent (and only to the extent) such disclosure
is reasonably necessary in the following instances:  

(a)complying with applicable court orders, applicable laws, rules or
regulations, or the listing rules of any exchange on which the Receiving Party’s
or its Affiliate’s securities are traded;

(b)prosecuting or defending litigation as permitted by this Agreement;

(c)enforcing Receiving Party’s rights under this Agreement;

(d)filing or prosecuting Patent Rights as permitted by this Agreement;

(e)disclosure in Regulatory Submissions with respect to a Collaboration Compound
or Product that Receiving Party has the right to make under this Agreement;

(f)disclosure to the Receiving Party’s Affiliates, to actual and potential
licensees and sublicensees, and to the Receiving Party’s and its Affiliates’
Representatives who have a need to know such information in order for the
Receiving Party to exercise its rights or fulfill its obligations under this
Agreement, provided, in each case, that any such Affiliate, actual or potential
licensee or sublicensee or Representative agrees to be bound by terms of
confidentiality and non-use at least as stringent as those set forth in this
Article 13; and

(g)disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third-Party
investors in confidential financing documents, provided, in each case, that any
such Third Party agrees to be bound by reasonable obligations of confidentiality
and non-use.

Notwithstanding the foregoing, in the event Receiving Party is required to make
a disclosure of Disclosing Party’s Confidential Information pursuant to Section
13.1.4(a) or Section 13.1.4(b), Receiving Party will, where reasonably possible,
notify Disclosing Party of Receiving Party’s intent to make any disclosure
pursuant thereto sufficiently prior to making such disclosure so as to allow
Disclosing Party adequate time to take whatever action it may deem appropriate
to protect the confidentiality of the information to be disclosed, and, at
Disclosing Party’s request and expense, Receiving Party will cooperate with
Disclosing Party’s efforts to secure confidential treatment of such Confidential
Information.

38

--------------------------------------------------------------------------------

 

13.2Confidentiality of Terms of Agreement.  The terms of this Agreement shall be
considered the Confidential Information of both Parties (i.e., each Party shall
be considered both the Disclosing Party and the Receiving with respect thereto)
for purposes of this Article 13.

13.3Publicity.

13.3.1Press Releases.  It is acknowledged that each Party may desire or be
required to issue subsequent press releases relating to this Agreement or
activities hereunder.  The Parties agree to consult with each other reasonably
and in good faith with respect to the text and timing of subsequent press
releases prior to the issuance thereof, provided that a Party may not withhold
consent to such releases that the other Party may determine, based on advice of
counsel, are reasonably necessary to comply with applicable Laws, including
disclosure requirements of the U.S. Securities and Exchange Commission, or with
the requirements of any stock exchange on which securities issued by a Party or
its Affiliates are traded.  In the event of a required public announcement, to
the extent there is sufficient time while still being able to comply with
applicable Laws, including disclosure requirements of the U.S. Securities and
Exchange Commission, or with the requirements of any stock exchange on which
securities issued by a Party or its Affiliates are traded, the Party making such
announcement shall provide the other Party with a copy of the proposed text of
such announcement sufficiently in advance of the scheduled release to afford
such other Party a reasonable opportunity to review and comment upon the
proposed text.  Each Party may make public statements regarding this Agreement
in response to questions by the press, analysts, investors or those attending
industry conferences or financial analyst calls, or issue press releases, so
long as the contents of any such public statement or press release are contained
in a prior public disclosure or public statement approved by the other Party
pursuant to this Section 13.3.1 or permitted by Section 13.1.4 and do not reveal
non‑public information about the other Party.  

13.3.2Filing of this Agreement.  The Parties shall coordinate in advance with
each other in connection with the filing of this Agreement (including redaction
of certain provisions of this Agreement) with any securities authority or with
any stock exchange on which securities issued by a Party or its Affiliate are
traded, and each Party will use reasonable efforts to seek and obtain
confidential treatment for the terms proposed to be redacted; provided that each
Party will ultimately retain control over what terms are disclosed to any
securities authority or stock exchange, as the case may be, to the extent such
Party determines, on the advice of legal counsel, that disclosure is reasonably
necessary to comply with applicable Laws, including disclosure requirements of
the U.S. Securities and Exchange Commission, or with the requirements of any
stock exchange on which securities issued by a Party or its Affiliates are
traded, and provided further that the Parties will use their reasonable efforts
to file redacted versions with any governing bodies which are consistent with
redacted versions previously filed with any other governing bodies.

13.4Publications.

13.4.1Publication.  For purposes of this Section 13.4, the terms “publish” and
“scientific presentation” (including variations such as “publication” and
“presentation”) shall mean any public disclosure in the nature of a published
paper, article, manuscript, report, poster,

39

--------------------------------------------------------------------------------

 

internet posting, presentation slides, abstract, outline, video, instructional
material, presentation, or the like, in printed, electronic, or oral form.

13.4.2Publication of Results. On a Licensed Collaboration Tumor Type-by-Licensed
Collaboration Tumor Type basis and for so long as the license granted to
Providence under Section 4.1 for such Collaboration Tumor Type remains in
effect, Providence shall have the sole right to publish and make scientific
presentations with respect to the results of Development and Commercialization
activities, including clinical trials, of Collaboration Compounds for such
Licensed Collaboration Tumor Type and Products containing such Collaboration
Compounds.  Arcturus shall have the right to review and comment on any material
proposed for publication by Providence (such as by oral presentation, manuscript
or abstract) that includes results of Development of any such Collaboration
Compound or Product.  Providence shall deliver to Arcturus a copy of any
proposed written publication or outline of presentation to be made by Providence
at least thirty (30) days in advance of submission for publication or
presentation (or, where a copy of such publication or presentation is not
available at such time, a draft or outline of such publication or a description
of such presentation), and Arcturus will have the right to: (i) require a delay
in submission of not more than sixty (60) days to enable patent applications
protecting any Collaboration Compound or Product; and (ii) require Providence to
delete any disclosure of Arcturus’ Confidential Information from any such
proposed publication or presentation prior to submission for publication or
presentation.

ARTICLE 14

TERM & TERMINATION

14.1Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date, and unless terminated earlier as provided in this Article 14,
shall continue in full force and effect until either, as applicable:

14.1.1such time as there is no longer any Collaboration Compound and/or Product
being Developed or Commercialized hereunder by Providence, its Affiliates and/or
Sublicensees.

14.2Termination for Breach.

14.2.1Subject to Section 14.2.2, each Party shall have the right, in the event
of material breach of this Agreement by the other Party, to terminate this
Agreement upon written notice to the other Party if such other Party is in
material breach of this Agreement and has not cured such breach within ninety
(90) days after notice from the terminating Party requesting cure of the
breach.  Any such termination shall become effective at the end of such 90-day
period unless the breaching Party has cured such breach prior to the end of such
period.  Notwithstanding the foregoing, in the event of any such uncured
material breach affecting only a particular Collaboration Tumor Type or
Collaboration Compounds or Products directed to such Collaboration Tumor Type
(collectively, a “Collaboration Program”), such termination shall apply only to
the affected Collaboration Program, and this Agreement shall otherwise remain in
full force and effect.

40

--------------------------------------------------------------------------------

 

14.2.2Any right to terminate this Agreement, in its entirety or with respect to
a particular Collaboration Program, as applicable, under Section 14.2.1 shall be
stayed and the cure period tolled in the event that, during the applicable cure
period, the Party alleged to have been in material breach shall have initiated
dispute resolution in accordance with Section 15.1 with respect to the alleged
breach, which stay and tolling shall continue until such dispute has been
resolved in accordance with Section 15.1.  It is understood and agreed that
during the pendency of such dispute, all of the terms and conditions of this
Agreement shall remain in effect and the Parties shall continue to perform all
of their respective obligations hereunder.

14.3Providence Discretionary Termination.  Providence shall have the right to
terminate this Agreement either in its entirety or with respect to a particular
Collaboration Program upon sixty (60) days’ written notice to Arcturus.

14.4Effect of Termination.

14.4.1Termination of this Agreement.  In the event of any termination of this
Agreement in its entirety, or termination of this Agreement as to any
Collaboration Program, then, in each case:

(a)all rights and licenses granted by Arcturus to Providence (including the
license granted under Section 4.1) with respect to any such Collaboration
Program (a “Terminated Program”) under this Agreement shall automatically
terminate and revert to Arcturus;

(b)solely in the event of termination of this Agreement with respect to a
particular Collaboration Program, but not this Agreement in its entirety, if
Providence’s license under Section 4.1 was in effect with respect to any
Collaboration Program that is not a Terminated Program immediately prior to such
termination (a “Non-Terminated Program”), this Agreement shall continue in full
force and effect with respect to such Non‑Terminated Program, subject to all
terms and conditions hereof; provided, however, that if there is no
Non-Terminated Program immediately prior to termination with respect to a
Terminated Program, this Agreement will be deemed to have been terminated in its
entirety;

(c)Providence shall, and it hereby does, grant to Arcturus a non‑exclusive,
perpetual, royalty-free, non‑transferable (except as provided in Section 15.4)
license, including the right to sublicense through multiple tiers, under Patent
Rights and Know-How that in each case are Controlled by Providence and that are
necessary or useful for the Development and Commercialization of Collaboration
Compounds and Products for any Terminated Program (“Providence Technology”),
solely to Develop, make, have made, use, sell, have sold, offer for sale and
import Collaboration Compounds and Products for such Terminated Program in the
Territory.  Notwithstanding the foregoing, to the extent the Providence
Technology includes Patent Rights or other intellectual property rights licensed
to Providence by a Third Party that are subject to royalty or milestone payment
obligations to such Third Party with respect to Collaboration Compounds and
Products for any Terminated Program, then Providence shall so notify Arcturus,
together with a true, complete and correct description of such royalty and
milestone payment obligations, and the inclusion of such Patent Rights or other
intellectual property rights in the license granted to Arcturus under this
Section 14.4.1(c) for such

41

--------------------------------------------------------------------------------

 

Terminated Program shall be subject to Arcturus’ agreeing in writing to pay, and
promptly paying, all royalty and milestone payments that become due to such
Third Party by reason of the Development or Commercialization of such
Collaboration Compounds and Products by or on behalf of Arcturus or any of its
Affiliates or Sublicensees in the Territory;

(d)Right of First Negotiation and Right

(i)Providence shall, and it hereby does, grant to Arcturus a right of first
negotiation, during the applicable ninety (90) day period (each, a “Negotiation
Period”)  after termination of this Agreement (with respect to each Terminated
Program), to obtain an exclusive, royalty-bearing license, including the right
to sublicense through multiple tiers, under Providence Technology associated
with such Terminated Program, solely to Develop, make, have made, use, sell,
have sold, offer for sale and import Collaboration Compounds and Products for
such Terminated Program in the Territory, upon commercially reasonable terms and
conditions to be negotiated in good faith by the Parties;

(ii)if Providence and Arcturus are unable to negotiate reasonable terms and
conditions during any applicable Negotiation Period with respect to Providence
Technology associated with a Terminated Program, Providence hereby agrees that
if Providence thereafter intends to accept any offer from a Third Party with
respect to Providence Technology associated with the applicable Terminated
Program, Providence shall promptly notify Arcturus in writing of the proposed
terms and conditions of such proposed license, and Arcturus shall have the
right, exercisable within thirty (30) days, to enter into an exclusive,
royalty-bearing license agreement (including the right to sublicense through
multiple tiers) with Providence with respect to the Providence Technology
associated with a Terminated Program on materially the same terms and conditions
of such Third Party offer;

(e)Providence shall at Providence’s expense (unless such termination is by
Providence for uncured material breach by Arcturus pursuant to Section 14.2, in
which case at Arcturus’ request and at its expense): (i) disclose to Arcturus as
soon as reasonably practicable such Providence Technology (including all
preclinical and clinical data) with respect to any Terminated Program as may be
necessary or useful to enable Arcturus to practice the license granted under
Section 14.4.1(c); (ii) deliver to Arcturus true, correct and complete copies of
all Regulatory Filings and associated correspondence with Regulatory Authorities
with respect to Collaboration Compounds and Products for such Terminated Program
in the Territory, whether held in the name of Providence or its Affiliate; (iii)
as promptly as reasonably practicable, transfer and assign to Arcturus all of
its and its Affiliates’ right, title and interest in and to all Regulatory
Filings and associated correspondence with Regulatory Authorities with respect
to Collaboration Compounds and Products for such Terminated Program in the
Territory (or, if applicable Law prevents or delays the transfer of ownership of
any such Regulatory Filing to Arcturus, Providence shall grant, and does hereby
grant, to Arcturus an exclusive and irrevocable right of access and reference to
such Regulatory Filing for Collaboration Compounds and Products for such
Terminated Program, and shall cooperate fully to make the benefits of such
Regulatory Filings available to Arcturus or its designee); and (iv) take such
other actions and execute such other instruments, assignments and documents as
may be necessary to effect, evidence, register and record the transfer,
assignment or other conveyance of rights under this Section 14.4.1(e) to
Arcturus;

42

--------------------------------------------------------------------------------

 

(f)any sublicense granted by Providence to any Sublicensee with respect to any
Terminated Program that was in effect prior to such termination shall continue
in full force and effect and shall automatically be deemed a direct license by
Arcturus to such Sublicensee under this Agreement effective as of the date of
termination, provided that such Sublicensee (i) is not in material breach of its
sublicense and (ii) agrees in writing to comply with all of the terms of this
Agreement to the extent applicable to the rights originally sublicensed to it by
Providence.  Any such sublicense that survives as a direct license by Arcturus
pursuant to the preceding sentence shall be subject to the terms and conditions
of this Agreement, except that the scope of the direct license shall be the same
as that of the sublicense granted by Providence to such Sublicensee;

(g)at Providence’s expense (unless such termination is by Providence for uncured
material breach by Arcturus pursuant to Section 14.2, in which case at Arcturus’
request and at its expense), Providence shall either promptly and diligently
wind down, according to good clinical practice, any clinical trials that are
ongoing with respect to any Terminated Program at the time of notice of such
termination, or reasonably cooperate with Arcturus and its designees to
facilitate a smooth, orderly and prompt transition of such clinical trials to
Arcturus or its designees; and

(h)Providence shall, and, effective as of such termination, hereby does, assign
to Arcturus all of Providence’s right, title and interest in and to any and all
Product-specific trademarks used by Providence and its Affiliates in the
Territory with respect to Products for any Terminated Program, including all
goodwill therein, and Providence shall promptly take such actions and execute
such instruments, assignments and documents as may be necessary to effect,
evidence, register and record such assignment, at Arcturus’ cost.

14.4.2Return of Confidential Information.  In the event of termination of this
Agreement in its entirety or with respect to a particular Collaboration Program,
each Party shall return (or destroy, as directed by the other Party) all data,
files, records and other materials containing or comprising the other Party’s
Confidential Information, except to the extent such Confidential Information is
necessary or useful for the practice of any license granted to Providence under
Section 4.1 that remains in effect with respect to any Non‑Terminated Program
(if applicable) or of any license granted to Arcturus pursuant to Section
14.4.1(c).  Notwithstanding the foregoing, each Party will be permitted to
retain one copy of Confidential Information of the other Party as necessary to
comply with applicable Law and for the purpose of determining any continuing
obligations hereunder.

14.4.3Accrued Rights and Obligations: Survival.  Neither expiration nor any
termination of this Agreement shall relieve either Party of any obligation or
liability accruing prior to such expiration or termination, nor shall expiration
or any termination of this Agreement preclude either Party from pursuing all
rights and remedies it may have under this Agreement, at law or in equity, with
respect to breach of this Agreement.  The provisions of Article 1 (to the extent
defined terms are contained in the following surviving Articles and Sections),
Article 12 and Article 15 and Sections 9.11, 9.12, 9.13, 10.1, 11.4, 11.5, 13.1,
13.2, and 14.4 shall survive expiration or termination of this Agreement for any
reason.

43

--------------------------------------------------------------------------------

 

ARTICLE 15

MISCELLANEOUS

15.1Dispute Resolution.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  In the event of any disputes, controversies or differences which
may arise between the Parties out of or in relation to or in connection with
this Agreement, including, without limitation, any alleged failure to perform,
or breach, of this Agreement, or any issue relating to the
interpretation,  application, enforcement, termination or validity of this
Agreement (each, a “Dispute”), then upon the request of either Party by written
notice, the Parties agree to first meet and discuss in good faith a possible
resolution thereof, which good faith efforts shall include at least one
in-person meeting between the Parties’ respective Designated Executive
Officers.  If the matter is not resolved within thirty (30) days following the
written request for discussions, either Party may refer the Dispute to be
resolved by arbitration in accordance with the International Arbitration Rules
(the “Rules”) of the International Centre for Dispute Resolution.  The
arbitration shall be conducted in San Diego, California by one (1) arbitrator
appointed in accordance with the Rules.  Notwithstanding the foregoing, either
Party will have the right to apply to any court of competent jurisdiction for a
temporary restraining order, a preliminary injunction or other equitable relief
to preserve the status quo or prevent irreparable harm.

15.2Governing Law.  This Agreement and its effect are subject to and shall be
construed and enforced in accordance with the law of the State of California,
without regard to its conflicts of laws.  The United Nations Convention on
Contracts for the International Sale of Goods will not apply in any way to this
Agreement or to the transactions contemplated by this Agreement or otherwise to
create any rights or to impose any duties or obligations on any Party to this
Agreement.

15.3Entire Agreement; Amendment.  This Agreement and all Exhibits attached to
this Agreement constitute the entire agreement between the Parties as to the
subject matter hereof.  All prior and contemporaneous negotiations,
representations, warranties, agreements, statements, promises and understandings
with respect to the subject matter of this Agreement are hereby superseded and
merged into, extinguished by and completely expressed by this Agreement,
including the Confidentiality Agreement (it being understood that information
disclosed thereunder shall be subject to the terms of this Agreement).  Neither
Party shall be bound by or charged with any written or oral agreements,
representations, warranties, statements, promises or understandings not
specifically set forth in this Agreement.  No amendment, supplement or other
modification to any provision of this Agreement shall be binding unless in
writing and signed by the Parties.

15.4Successors and Assigns.  Neither this Agreement nor any of the rights or
obligations created herein may be assigned by either Party, in whole or in part,
without the prior written consent of the other Party, not to be unreasonably
withheld or delayed; provided, however, that either Party shall be free to
assign this Agreement and its rights and obligations hereunder without the other
Party’s consent:

44

--------------------------------------------------------------------------------

 

(a)to an Affiliate of such Party, provided that such Party shall remain liable
and responsible to the other Party for the performance and observance of all
such duties and obligations by such Affiliate; or

(b)to a successor of such Party pursuant to a bona fide business reorganization
if such Party changes its corporate domicile or jurisdiction of incorporation,
or performs a continuation to continue its corporate existence under the laws of
another jurisdiction as if it had been incorporated under the laws of that other
jurisdiction, provided that such successor assumes all obligations from such
Party under this Agreement; or

(c)in connection with the transfer or sale of all or substantially all of the
business of such Party to which this Agreement relates to a Third Party (“Third
Party Acquirer”), whether by sale of stock, sale of assets, merger,
reorganization, amalgamation or other combination (whether by plan of
arrangement or by other means whatsoever) or otherwise (each, a “Sale
Transaction”), provided that in the event of a Sale Transaction (whether this
Agreement is actually assigned or is assumed by the Third Party Acquirer or the
surviving corporation resulting from such Sale Transaction by operation of law
(e.g., in the context of a reverse triangular merger)) intellectual property
rights of the Third-Party Acquirer (i) existing prior to the Sale Transaction,
or (ii) developed after the Sale Transaction without use of such Party’s
intellectual property, shall not be included in the technology licensed
hereunder or otherwise subject to this Agreement.

This Agreement shall bind and inure to the benefit of the successors and
permitted assigns of the Parties hereto, and the name of a Party appearing
herein will be deemed to include the name of such Party’s successors and
permitted assigns to the extent necessary to carry out the intent of this
section.  Any assignment of this Agreement in contravention of this Section 15.4
shall be null and void.

15.5Rights Upon Bankruptcy.  All rights and licenses granted under or pursuant
to any section of this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code and other similar laws in
any jurisdiction outside the U.S. including Section 65.11(7) of the Bankruptcy
and Insolvency Act (Canada), and Section 32(6) of the Companies Creditors
Arrangement Act (Canada) (collectively, the “Bankruptcy Laws”), licenses of
rights to “intellectual property” as defined under the Bankruptcy Laws.  The
Parties shall retain and may fully exercise all of their respective rights and
elections under the Bankruptcy Laws.  Upon the bankruptcy of any Party, the
non-bankrupt Party shall further be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property, and such, if
not already in its possession, shall be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects to continue, and continues, to perform
all of its obligations under this Agreement.

15.6Independent Contractors.  The relationship between Arcturus and Providence
created by this Agreement is solely that of independent contractors.  This
Agreement does not create any agency, distributorship, employee-employer,
partnership, joint venture or similar business relationship between the
Parties.  Neither Party is a legal representative of the other Party, and
neither Party can assume or create any obligation, representation, warranty or
guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.  Each

45

--------------------------------------------------------------------------------

 

Party shall use its own discretion and shall have complete and authoritative
control over its employees and the details of performing its obligations under
this Agreement.

15.7Notice.  All notices or communication required or permitted to be given by
either Party hereunder shall be deemed sufficiently given if delivered in
person, mailed by registered mail or certified mail, return receipt requested,
or sent by overnight courier, such as Federal Express, to the other Party at its
respective address set forth below or to such other address as one Party shall
give notice of to the other from time to time hereunder.  Mailed notices shall
be deemed to be received on the sixth (6th) business day following the date of
mailing.  Notices sent by overnight courier shall be deemed received the day
delivered by the courier (provided it maintains a record tracking the date of
delivery).  Notices delivered in person shall be deemed received as of the date
of delivery.

 

If to Providence:

Providence Therapeutics Inc.
c/o 1600, 421 – 7th Avenue SW
Calgary, Alberta T2P 4K9
Canada
Attn:  Bradley T. Sorenson, President & CEO

 

If to Arcturus:

Arcturus Therapeutics, Inc.
10628 Science Center Drive, Suite 250
San Diego, CA  92121
USA
Attn:  Joseph E. Payne, President & CEO

15.8Compliance With Law; Severability.  Nothing in this Agreement shall be
construed to require the commission of any act contrary to Law.  If any one or
more provisions of this Agreement is held to be invalid, illegal or
unenforceable, the affected provisions of this Agreement shall be curtailed and
limited only to the extent necessary to bring it within the applicable legal
requirements and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

15.9Non-Use of Names.  Providence shall not use the name, trademark, logo, or
physical likeness of Arcturus or any of its officers, directors or employees, or
any adaptation of any of them, in any advertising, promotional or sales
literature, without such Arcturus’ prior written consent.  Providence shall
require its Affiliates to comply with the foregoing.  Arcturus shall not use the
name, trademark, logo, or physical likeness of Providence or any of its
officers, directors or employees, or any adaptation of any of them, in any
advertising, promotional or sales literature, without Providence’s prior written
consent.  Arcturus shall require its Affiliates to comply with the foregoing.

15.10Waivers.  A Party’s consent to or waiver, express or implied, of any other
Party’s breach of its obligations hereunder shall not be deemed to be or
construed as a consent to or waiver of any other breach of the same or any other
obligations of such breaching Party.  A Party’s failure to complain of any act,
or failure to act, by the other Party, to declare the other Party in default, to
insist upon the strict performance of any obligation or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof,
no matter how

46

--------------------------------------------------------------------------------

 

long such failure continues, shall not constitute a waiver by such Party of its
rights hereunder, of any such breach, or of any other obligation or
condition.  A Party’s consent in any one instance shall not limit or waive the
necessity to obtain such Party’s consent in any future instance.  In any event
no consent or waiver shall be effective for any purpose hereunder unless such
consent or waiver is in writing and signed by the Party granting such consent or
waiver.

15.11Remedies not Exclusive.  The remedies provided to the Parties under this
Agreement are cumulative and not exclusive to each other, and any such remedy
will not be deemed or construed to affect any right which any of the Parties is
entitled to seek at law, in equity or by statute (other than as provided in
Section 15.1).

15.12Force Majeure.  Each Party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement by reason of any
event beyond such Party’s reasonable control including but not limited to Acts
of God, fire, flood, explosion, earthquake, or other natural forces, war, civil
unrest, acts of terrorism, accident, destruction or other casualty, any lack or
failure of transportation facilities, any lack or failure of supply of raw
materials, any strike or labor disturbance, or any other event similar to those
enumerated above.  Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the Party has not caused such event(s) to occur.  Notice of a
Party’s failure or delay in performance due to force majeure must be given to
the other Party within ten (10) days after its occurrence.  All delivery dates
under this Agreement that have been affected by force majeure shall be tolled
for the duration of such force majeure.  In no event shall any Party be required
to prevent or settle any labor disturbance or dispute.

15.13Headings; Exhibits.  Article and Section headings used herein are for
convenient reference only and are not a part of this Agreement.  All Exhibits
are incorporated herein by this reference.

15.14Interpretation.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  The term “including” as used herein shall mean
including, without limiting the generality of any description preceding such
term.  All references to a “business day” or “business days” in this Agreement
means any day other than a day which is a Saturday, a Sunday or any day banks
are authorized or required to be closed in the United States or Canada.  All
references to a “quarter” or “quarterly” in this Agreement means a period of
three (3) calendar months ending on each of March 31, June 30, September 30, and
December 31.  The language in all parts of this Agreement shall be deemed to be
the language mutually chosen by the Parties.  The Parties and their counsel have
cooperated in the drafting and preparation of this Agreement, and this Agreement
therefore shall not be construed against any Party by virtue of its role as the
drafter thereof.  This Agreement has been prepared in the English language, and
the English language shall control its interpretation.  In addition, all notices
required or permitted to be given hereunder, and all written, electronic, oral
or other communications between the Parties regarding this Agreement shall be in
the English language.

47

--------------------------------------------------------------------------------

 

15.15Counterparts.  This Agreement may be executed in counterparts by a single
Party, each of which when taken together shall constitute one and the same
agreement and may be executed through the use of facsimiles or .pdf documents.

[Signature page follows]

 

48

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement as of the
Restatement Date.

Providence Therapeutics Inc.

Arcturus Therapeutics, Inc.

By:

Name:  Bradley T. Sorenson

Title:  Chief Executive Officer

By:

Name:  Joseph E. Payne

Title:  Chief Executive Officer

 




 

--------------------------------------------------------------------------------

 



EXHIBIT A
ARCTURUS PATENTS

[…***…] 27




 

27 

Confidential treatment requested

50

--------------------------------------------------------------------------------

 



EXHIBIT B

FINANCIAL DEFINITIONS

1.“Net Sales” means the gross amounts invoiced for sales or other dispositions
of Product by or on behalf of Providence, any of its Affiliates or any
Sublicensee (each, a “Selling Party”) to Third Parties (other than to a
Sublicensee for resale), less the following deductions, to the extent
specifically and solely allocable to such Product and actually incurred, taken,
paid, accrued or allowed by the Selling Party (if not previously deducted in
calculating the amount invoiced):

(a)normal and customary trade discounts, including trade, cash and quantity
discounts, rebates or credits, actually allowed or taken;

(b)credits, refunds or allowances actually granted or made for rejection or
return of previously sold Product, including recalls, or for retroactive price
reductions and billing errors;

(c)compulsory payments and cash rebates related to the sales of Product paid to
a Governmental Authority (or agent thereof) pursuant to governmental
regulations, including government levied fees as a result of healthcare reform
policies;

(d)rebates, chargebacks, and discounts (or the equivalent thereof) to managed
health care organizations, pharmacy benefit managers (or the equivalent
thereof), federal, state, provincial, local or other governments, or their
agencies or purchasers, reimbursers, or trade customers;

(e)charges separately invoiced to customers for outbound freight, insurance,
transportation, postage and handling;

(f)non-recoverable sales taxes, excise taxes, use taxes, value‑added taxes,
custom duties and other equivalent governmental charges levied on or measured by
the billing amount for Product, as adjusted for rebates and refunds, to the
extent separately itemized on the invoice (but specifically excluding, for
clarity, any income taxes assessed against the income arising from such sale);

(g)wholesaler inventory management fees; and

(h)any other similar and customary deductions which are in accordance with
Accounting Standards.

In no event shall any particular amount identified above be deducted more than
once in calculating Net Sales (i.e., no “double counting” of deductions).  Net
Sales will be determined from books and records of the Selling Party maintained
in accordance with applicable Accounting Standards.

For clarification, sale of Product by a Selling Party to another Selling Party
for resale by such entity to a Third Party (other than a Selling Party) shall
not be deemed a sale for purposes

51

--------------------------------------------------------------------------------

 

of this definition of “Net Sales,” provided that the subsequent resale is
included in the computation of Net Sales.  Further, transfers or dispositions of
Product, without consideration: (A) in connection with patient assistance
programs; (B) for charitable or promotional purposes; (C) for preclinical,
clinical, regulatory or governmental purposes or under so-called “named patient”
or other limited access programs; or (D) for use in any tests or studies
reasonably necessary to comply with Applicable Law, regulation or request by a
Regulatory Authority, shall not be deemed sales of such Product for purposes of
this definition of “Net Sales.”

1A.Calculation of Net Sales of Combination Products.  On a country-by-country
basis, if a Product under this Agreement is sold in the form of a Combination
Product in a country, Net Sales for the purpose of determining any payment
hereunder shall be calculated as follows:

(a)Where both Product containing the Collaboration Compound as its sole active
pharmaceutical ingredient (“Single-Agent Product”) and all Other Active(s) in
such Combination Product are sold separately in such country, Net Sales shall be
calculated by multiplying actual Net Sales of such Combination Product in such
country (as determined in accordance with paragraph 1 of this Exhibit B) by the
fraction A/(A+B), where A is the net invoice price of Single-Agent Product in
such country, and B is the sum of the net invoice prices of the Other Active(s)
in the combination when sold separately in such country.

(b)If a Single-Agent Product is sold in such country, but none of the Other
Active(s) is sold separately in such country, Net Sales shall be calculated by
multiplying actual Net Sales of such Combination Product in such country (as
determined in accordance with paragraph 1 of this Exhibit B) by the fraction
A/C, where A is the net invoice price of such Single-Agent Product in such
country, and C is the net invoice price of the Combination Product in such
country.

(c)If no Single-Agent Product is sold separately in such country, but the Other
Active(s) are sold separately in such country, Net Sales shall be calculated by
multiplying actual Net Sales of such Combination Product in such country (as
determined in accordance with paragraph 1 of this Exhibit B) by the fraction
(C-D)/C, where C is the net invoice price of the Combination Product in such
country, and D is the sum of the net invoice prices charged for the Other
Active(s) in the Combination Product when sold separately in such country.

(d)If neither Single-Agent Product nor the Other Active(s) are sold separately
in such country, Net Sales for the Combination Product shall be determined by
mutual agreement of the Parties in good faith taking into account the relative
value contributions of the Collaboration Compound portion of the Combination
Product and the Other Active(s) in the Combination Product; provided, however,
that in no event shall the relative value contribution of the Collaboration
Compound portion of the Combination Product be less than 50%.  In case of
disagreement, an independent expert agreed upon by both Parties or, failing such
agreement, designated by the International Centre for Dispute Resolution located
in New York City, NY, shall determine such relative value contributions and such
determination shall be final and binding upon the Parties.

2.

“Product Revenue” means, with respect to any Product: (a) the sum of (x) Net
Sales of such Product by Providence or its Affiliates (but excluding Net Sales
by Providence’s

52

--------------------------------------------------------------------------------

 

Sublicensees) and (y) Other Product Revenue with respect to such Product; less
(b) royalties and milestone payments actually paid by a Party or its Affiliates
to a Third Party under a Third Party License with respect to a Sublicensee’s
Development or Commercialization of Product, except to the extent such
Sublicensee is obligated to reimburse a Party or its Affiliates for such
milestone or royalty payments.  Product Revenue will be determined from books
and records maintained by a Party or its Affiliate in accordance with applicable
Accounting Standards, consistently applied throughout the organization and
across all products of such Party or its Affiliate.

3.“Commercialization Expenses” means the following costs of Commercialization
activities actually performed by Providence or its Affiliates or their
Third-Party subcontractors (but not by or on behalf of Sublicensees) with
respect to a Product (to the extent not already deducted in calculating Net
Sales), as approved by the JSC in the applicable Product
Budget.  Commercialization Expenses will be determined from books and records
maintained in accordance with applicable Accounting Standards, consistently
applied throughout the organization and across all products of the entity whose
sales of Products are giving rise to Commercialization Expenses.

(a)“Costs of Sales”: (i) the supply price paid by Providence or its Affiliates
for Product for commercial distribution by or on behalf of Providence or its
Affiliates; and (ii) to the extent not included in such supply price or
reimbursed by a Third Party: (A) any other direct costs and expenses incurred by
Providence or its Affiliates of Manufacturing, or having Manufactured, a
Product, including costs of freight, customs, duty and shipping insurance for
in-bound Product for commercial distribution by or on behalf of Providence or
its Affiliates; (B) actual inventory write-offs with respect to Product for
commercial distribution by or on behalf of Providence or its Affiliates; and (C)
in the event that the Parties mutually agree in writing that a license under
Patent Rights of a Third Party is reasonably necessary for the manufacture, use
or sale of a Product in a country (a “Third Party License”), such royalties and
milestone payments that are mutually agreed by the Parties to be included in
“Costs of Sales” and that are actually paid to such Third Party under such Third
Party License by a Party or its Affiliates with respect to Providence’s or its
Affiliates’ (but not a Sublicensee’s) Development or Commercialization of such
Product in such country.

Notwithstanding the foregoing definition or any other provision of this
Agreement (including this Exhibit B) to the contrary, Commercialization Expenses
(including, but not limited to, Costs of Sales) shall in all events exclude: (1)
any and all amounts paid or payable by Providence or its Affiliate to a Third
Party pursuant to a license agreement entered into by Providence or its
Affiliate in settlement or compromise of any claim that the development,
manufacture, production, use, importation, offer for sale, or sale of Products
by or on behalf of Providence or its Affiliates or Sublicensees infringes the
intellectual property rights of such Third Party; (2) any and all damages
awarded to a Third Party against Providence or its Affiliates (or against a
Sublicensee and paid, reimbursed or indemnified by Providence or its Affiliate)
in any infringement action or claim brought by or on behalf of such Third Party
with respect to development, manufacture, production, use, importation, offer
for sale, or sale of Products by or on behalf of Providence or its Affiliates or
Sublicensees; and (3) any and all Losses to which any Arcturus Indemnified Party
may become subject as a result of a Third Party Claim and against which
Providence is obligated to indemnify Arcturus under Section 12.1.1.

53

--------------------------------------------------------------------------------

 

(b)“Distribution Costs”: the direct costs and expenses incurred by Providence or
its Affiliates that are specifically identifiable to the distribution of a
Product by Providence or its Affiliates, including customer services, collection
of data about sales to hospitals and other end users, order entry, billing,
shipping, credit and collection and other such activities, but in any case, not
including any costs or expenses which are (i) reimbursed by any Third Party or
(ii) deducted in calculating Net Sales of such Product by Providence and its
Affiliates.

(c)“Marketing Costs”: with respect to a Product, the direct costs and expenses
incurred by Providence or its Affiliates for marketing, promotion, advertising,
promotional materials, professional education, product-related public relations,
relationships with opinion leaders and professional societies, market research
(before and after Regulatory Approval of a Product), healthcare economics
studies, post-marketing studies required to maintain or expand Regulatory
Approvals of such Product and other similar activities related to such Product
and approved by the JSC.  Such costs and expenses will include both internal
costs (e.g., salaries, benefits, supplies and materials) and costs of outside
services and expenses (e.g., consultants, agency fees and meeting
costs).  Marketing Costs shall also include costs and expenses incurred by
Providence or its Affiliates that are directly related to obtaining
reimbursement from payers and the cost of obtaining sales and marketing data (to
the extent allocable to such Product and to the extent not included in the
Distribution Costs or Sales Costs or deducted in calculating Net
Sales).  Notwithstanding anything to the contrary in the foregoing, Marketing
Costs shall specifically exclude the cost and expense of activities that promote
Providence’s or its Affiliates’ business as a whole without being specific to a
Product (e.g., corporate image advertising).

(d)“Sales Costs”: with respect to a Product, direct costs and expenses incurred
by Providence or its Affiliates for its account and specifically identifiable to
the sales efforts for such Product in all markets in the Territory including the
managed care market.  Sales Costs shall include costs and expenses associated
with sales representatives for a Product, including the cost of compensation,
benefits, travel, supervision, training, sales meetings, and other sales
expenses for such sales representatives.  Notwithstanding anything to the
contrary in the foregoing, Sales Costs shall exclude costs and expenses
associated with the start-up of a Party’s sales force, including recruiting,
relocation and other similar costs and expenses.

(e)“Other Approved Operating Expenses”: as may be approved by the JSC pursuant
to Section 9.6.1.

4.“Other Product Revenue” means all payments and other consideration (including
the fair market value of any non-cash consideration) received by Providence or
its Affiliates from Third Parties, including Sublicensees, with respect to the
commercialization of a Product, including any license fees, milestone payments,
royalties (including on sales of Products by Sublicensees and other Third
Parties) and other payments in connection with the grant of a license,
sublicense, or option to license or sublicense, or the assignment or transfer,
of rights with respect to such Product, but excluding: (i) payments for equity
or debt securities of Providence or its Affiliate that are at or below the fair
market value of such securities on the date of receipt, as determined in good
faith by Providence’s or its Affiliates (as applicable) Board of Directors, if
such securities are not then traded on a public securities exchange, or as
determined by the closing

54

--------------------------------------------------------------------------------

 

price of such securities of Providence or its Affiliate (as applicable) on the
date of receipt, if such securities are then traded on a public securities
exchange; (ii) bona fide research and development funding received by Providence
or its Affiliate from a Sublicensee for Providence’s or its Affiliate’s
employees’ performance of specified research and development work with respect
to such Product (e.g., FTE funding) after the date of the applicable sublicense,
and reimbursement by such Sublicensee of documented external costs incurred by
Providence or its Affiliate after the date of the sublicense for specified
research and development work with respect to such Product contracted by
Providence or its Affiliate to Third Party service providers, in each case,
specifically for such specified research and development work; provided,
however, that any such research and development funding received by Providence
or its Affiliate for Post-Phase 2 Development Costs that are included in the
Post-Phase 2 Development Expenses shared by Parties in accordance with Section
9.4 and Section 9.6 of this Agreement shall be treated as “Other Product
Revenue”; and (iii) payments and reimbursements by any Sublicensee of patent
prosecution and maintenance costs actually incurred by Providence or its
Affiliate after the date of the sublicense in the prosecution and maintenance of
Providence-Controlled Patent Rights (for the avoidance of doubt, specifically
excluding Product-Specific Patents) covering such Product that are licensed or
sublicensed by Providence or its Affiliate to such Sublicensee.

 

 

 

 

 

 

55